Exhibit 10.1

EXCHANGE AND REDEMPTION AGREEMENT

This Exchange and Redemption Agreement, dated as of August 7, 2013 (this
“Agreement”), is by and among Energy Transfer Equity, L.P., a Delaware limited
partnership (“ETE”), ETE Common Holdings, LLC, a Delaware limited liability
company (“ETE Holdings” and together with ETE, the “ETE Parties”), and Energy
Transfer Partners, L.P., a Delaware limited partnership (“ETP”). ETE, ETE
Holdings and ETP are sometimes individually referred to herein as a “Party” and
collectively referred to herein as the “Parties.” Defined terms used but not
defined herein have the meaning given to them in Annex A.

WHEREAS, ETE Holdings is the record holder of 50,226,967 common units (the
“Subject Units”) representing limited partner interests of ETP (“ETP Common
Units”);

WHEREAS, prior to the Closing (as defined herein), ETE will contribute (the “ETE
Unit Contribution”) to ETE Holdings 5,160,000 ETP Common Units (the “Contributed
Units”) and, as a result, ETE Holdings will own 55,386,967 ETP Common Units;

WHEREAS, the Parties desire that ETP redeem from ETE Holdings 50,160,000 of the
Subject Units (the “Redeemed Units”) in exchange for the issuance by ETP of
50,160,000 Class H Units representing limited partner interests of ETP (“Class H
Units”), the terms of which will be set forth in Amendment No. 5 (the
“Partnership Agreement Amendment”) to the Second Amended and Restated Agreement
of Limited Partnership of ETP in the form attached as Annex B hereto (as
amended, the “Partnership Agreement”), upon the terms set forth in this
Agreement;

WHEREAS, in connection with the issuance of the Class H Units, ETE Holdings, ETE
and ETP will enter into a Unitholders Agreement in the form attached as Annex C
hereto (the “Unitholders Agreement”); and

WHEREAS, in connection with the issuance of the Class H Units, ETE Holdings and
ETP will enter into a Fifth Amended and Restated Limited Liability Company
Agreement of Sunoco Partners LLC, a Delaware limited liability company (“Sunoco
GP”), in the form attached as Annex D hereto (the “Amended Sunoco GP LLC
Agreement”), and ETE Holdings and ETP will approve and ETP will execute and file
a Certificate of Amendment to the Certificate of Organization of Sunoco GP, in a
form agreed to by the Parties and necessary to permit the adoption of the
Amended Sunoco GP LLC Agreement, with the Department of State of the
Commonwealth of Pennsylvania (the “Charter Amendment” and, together with this
Agreement, the Unitholders Agreement and the Amended Sunoco GP LLC Agreement,
the “Transaction Documents”).

Accordingly, the Parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

REDEMPTION OF THE REDEEMED UNITS

Section 1.1 Redemption and Cancellation of the Redeemed Units. Pursuant to the
terms of this Agreement, at the Closing (as defined herein), ETP shall redeem
all of ETE Holdings’ right, title and interest in and to the Redeemed Units,
free and clear of all Liens in exchange for the delivery by ETP of the Class H
Units as provided for in Section 1.3. The closing of the redemption of the
Redeemed Units hereunder, along with the other transactions contemplated by this
Agreement (the “Closing”), shall take place on the first Business Day following
the date on which all conditions set forth in Sections 1.4, 1.5 and 1.6 have
been met (or waived by the Parties) (other than conditions which can only be
satisfied as of the Closing Date, which shall have been met or waived on such
date) (the “Closing Date”) at the offices of Vinson & Elkins L.L.P., 1001 Fannin
Street, Suite 2500, Houston, Texas, unless otherwise agreed to in writing by the
Parties. Immediately after the Closing, ETP shall cancel the Redeemed Units.

Section 1.2 Delivery of Redeemed Units. At the Closing, ETE Holdings shall
deliver or cause to be delivered to ETP the Redeemed Units to be redeemed by ETP
pursuant to this Agreement, together with such other transfer documents or
instruments that may be necessary, or which ETP may reasonably request, in order
to deliver to ETP the Redeemed Units, free and clear of all Liens.

Section 1.3 Consideration for Redemption. As consideration for the redemption
described in Section 1.1, at the Closing, upon delivery of the Redeemed Units as
set forth in Section 1.2, ETP shall issue to ETE Holdings 50,160,000 Class H
Units.

Section 1.4 Mutual Conditions to Each Party’s Obligations. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by a
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal; and

(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

Section 1.5 Conditions to the ETE Parties’ Obligations. The obligation of the
ETE Parties to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the ETE Parties in
writing, in whole or in part, to the extent permitted by applicable Law):

(a) ETP shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by ETP on or prior to the Closing Date;

 

2



--------------------------------------------------------------------------------

(b) each of the representations and warranties of ETP contained in Article III
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date;

(c) ETE shall have entered into the ETE Term Loan Amendment; and

(d) ETP shall have executed and delivered the closing deliverables described in
Section 1.8.

Section 1.6 Conditions to ETP’s Obligations. The obligation of ETP to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by ETP in writing, in whole or in part, to
the extent permitted by applicable Law):

(a) each of the ETE Parties shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by such ETE Party on or prior to the
Closing Date;

(b) each of the representations and warranties of the ETE Parties contained in
Article II shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date; and

(c) each of the ETE Parties shall have executed and delivered the closing
deliverables described in Section 1.7.

Section 1.7 ETE Parties Closing Deliverables. Upon the terms of this Agreement,
at the Closing, the ETE Parties shall deliver (or cause to be delivered):

(a) the Redeemed Units and such other transfer documents or instruments that may
be necessary to deliver to ETP the Redeemed Units in accordance with
Section 1.2;

(b) a certificate, dated the Closing Date and signed by a duly authorized
officer on behalf of ETE and ETE Holdings, in his or her capacity as such,
stating that:

 

  (i) each of the ETE Parties has performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by such ETE Party on or prior to the
Closing Date; and

 

  (ii) each of the representations and warranties of the ETE Parties contained
in Article II are true and correct on and as of the Closing Date in all material
respects;

(c) the Unitholders Agreement, which shall have been duly executed on behalf of
ETE Holdings and ETE;

 

3



--------------------------------------------------------------------------------

(d) the Amended Sunoco GP LLC Agreement, which shall have been duly executed on
behalf of ETE Holdings; and

(e) all other documents, instruments and writings required to be delivered by
each of the ETE Parties at the Closing under this Agreement.

Section 1.8 ETP Closing Deliverables. Upon the terms of this Agreement, at the
Closing, ETP shall deliver (or cause to be delivered):

(a) a certificate, dated the Closing Date and signed by a duly authorized
officer on behalf of ETP, in his or her capacity as such, stating that:

 

  (i) ETP has performed and complied in all material respects with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by ETP on or prior to the Closing Date; and

 

  (ii) each of the representations and warranties of ETP contained in Article
III are true and correct on and as of the Closing Date in all material respects;

(b) the Unitholders Agreement, which shall have been duly executed on behalf of
ETP;

(c) the Partnership Agreement Amendment, which shall have been duly executed on
behalf of the General Partner and which shall evidence the issuance of the Class
H Units to ETE Holdings;

(d) the Charter Amendment, which shall have been duly executed by ETP, as an
authorized member of Sunoco GP, and filed by ETP with the Department of State of
the Commonwealth of Pennsylvania;

(e) the Amended Sunoco GP LLC Agreement, which shall have been duly executed on
behalf of ETP; and

(f) all other documents, instruments and writings required to be delivered by
ETP at the Closing under this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE ETE PARTIES

The ETE Parties jointly and severally represent and warrant to ETP as of the
date hereof as follows:

Section 2.1 Organization. Each of the ETE Parties is an entity duly formed,
validly existing and in good standing under the Laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

Section 2.2 Power and Authority; Enforceability. Each of the ETE Parties has
full limited partnership or limited liability company power and authority, as
applicable, to execute and deliver each of the Transaction Documents, to the
extent it is a party thereto, and consummate the transactions contemplated by
the Transaction Documents to which it is a party. The execution and delivery by
the ETE Parties of the Transaction Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all requisite
limited partnership or limited liability company action, as applicable, on the
part of the ETE Parties party thereto and no further consent, approval or action
is required by or from ETE, the board of directors of ETE’s general partner,
ETE’s unitholders, any of ETE’s creditors or ETE Holdings in connection with the
transactions contemplated hereby or thereby. Assuming this Agreement has been
duly authorized, executed and delivered by ETP, this Agreement constitutes a
legal, valid and binding obligation of the ETE Parties, enforceable against the
ETE Parties in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies (the “Enforceability Exceptions”). On the
Closing Date, assuming the Unitholders Agreement has been duly authorized,
executed and delivered by ETP, the Unitholders Agreement will constitute a
legal, valid and binding obligation of the ETE Parties, enforceable against the
ETE Parties in accordance with its terms, subject to the Enforceability
Exceptions. On the Closing Date, assuming the Amended Sunoco GP LLC Agreement
has been duly authorized, executed and delivered by ETP and the Charter
Amendment has been duly authorized and executed by ETP and filed by ETP with the
Department of State of the Commonwealth of Pennsylvania, the Amended Sunoco GP
LLC Agreement will constitute a legal, valid and binding obligation of ETE
Holdings, enforceable against ETE Holdings in accordance with its terms, subject
to the Enforceability Exceptions.

Section 2.3 No Conflicts. The execution, delivery and performance by each ETE
Party of the Transaction Documents to which such ETE Party is a party, and the
transactions contemplated thereby, do not and will not (a) violate any Law
applicable to the ETE Parties, (b) conflict with any provision of the
certificate of formation, certificate of limited partnership, limited liability
company agreement or partnership agreement, as applicable, of the ETE Parties,
(c) require or make necessary any consent, approval or other action of, or
notice to, any Person under any agreement or other document or instrument to
which the ETE Parties are a party or by which the ETE Parties, or any of the ETE
Parties’ assets or properties, are bound, except for (i) the consent required
under the ETE Term Loan and (ii) those consents, approvals or other actions that
have already been obtained or made, or (d) conflict with, or result in a
violation of, any agreement or other document or instrument to which the ETE
Parties are a party or by which the ETE Parties, or any of the ETE Parties’
assets or properties, are bound.

Section 2.4 Redeemed Units. As of the date hereof, ETE Holdings is the record
and beneficial owner of 50,226,967 ETP Common Units, and, after giving effect to
the ETE Unit Contribution, will be the record and beneficial owner of 55,386,967
ETP Common Units. After giving effect to the transactions contemplated hereby,
ETE Holdings will be the record and beneficial owner of 5,226,967 ETP Common
Units. The Subject Units and the Contributed Units will constitute all of the
ETP Common Units owned of record or beneficially by ETE Holdings immediately
prior to giving effect to the transactions contemplated hereby. Upon delivery of
the Redeemed Units to ETP at the Closing and upon issuance of the Class H Units
to

 

5



--------------------------------------------------------------------------------

ETE Holdings as consideration as provided for in Section 1.3, ETE Holdings shall
deliver the Redeemed Units to ETP free and clear of all Liens. None of the
Redeemed Units are subject to any voting trust or other contract, agreement,
arrangement, commitment or understanding, written or oral, restricting or
otherwise relating to the voting or disposition of the Redeemed Units, other
than this Agreement and the organizational documents of ETP. No proxies or
powers of attorney have been granted with respect to the Redeemed Units, other
than proxies or powers of attorney that (a) would not reasonably be expected to
impair the ability of ETE Holdings to deliver the Redeemed Units to ETP as
contemplated hereby and (b) would not apply to the Redeemed Units after the
delivery of the Redeemed Units to ETP pursuant to this Agreement. Except as
contemplated herein, there are no outstanding warrants, options, agreements,
convertible or exchangeable securities or other commitments pursuant to which
ETE Holdings is or may become obligated to transfer any of the Redeemed Units,
except as (x) would not reasonably be expected to impair the ability of ETE
Holdings to deliver the Redeemed Units to ETP as contemplated hereby and
(y) would not apply to the Redeemed Units after the delivery of the Redeemed
Units to ETP pursuant to this Agreement.

Section 2.5 Litigation. There is no action, suit, claim, proceeding or other
legal, administrative or arbitrational proceeding (“Proceeding”) pending or, to
the knowledge of the ETE Parties, threatened against the ETE Parties, or against
any officer, manager or director of the ETE Parties, in each case related to the
Redeemed Units or the transactions contemplated hereby. The ETE Parties are not
a party or subject to any order, writ, injunction, judgment or decree of any
court or Governmental Authority relating to the Redeemed Units or the
transactions contemplated hereby.

Section 2.6 Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f) and 13(g) of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of the ETE Parties in connection with the execution, delivery and
performance by the ETE Parties of the Transaction Documents to which they are a
party or the delivery of the Redeemed Units to ETP pursuant to this Agreement.

Section 2.7 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Acquiror. ETE Holdings is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Class H Units. ETE
Holdings has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of its investment in the
Class H Units.

(b) Cooperation. ETE Holdings shall cooperate reasonably with ETP to provide any
information required to be included in ETP’s securities filings.

(c) Acquiror Representation. ETE Holdings is acquiring the Class H Units for its
own account and not with a view to distribution in violation of any securities
laws. ETE Holdings understands and acknowledges that there is no public trading
market for the Class H Units and that none is expected to develop. ETE Holdings
has been advised and understands and acknowledges that the Class H Units have
not been registered under the Securities Act or under

 

6



--------------------------------------------------------------------------------

the “blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act) and any applicable state laws. ETE Holdings has been advised of and is
aware of the provisions of Rule 144 promulgated under the Securities Act.

(d) Legends. ETE Holdings understands and acknowledges that, until such time as
the Class H Units have been registered pursuant to the provisions of the
Securities Act, or the Class H Units are eligible for resale pursuant to Rule
144 promulgated under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Class H Units will be subject to the transfer restrictions as contemplated
by the Partnership Agreement.

Section 2.8 Acknowledgement. The ETE Parties acknowledge that they have made
their own analysis of the fairness of the transactions contemplated hereby and
have not relied on any advice or recommendation by ETP or its partners,
directors, officers, agents or affiliates with respect to their decision to
enter into this Agreement and to consummate the transactions contemplated
hereby. The ETE Parties have had sufficient opportunity and time to investigate
and review the business, management and financial affairs of ETP, and have had
sufficient access to management of ETP, before their decision to enter into this
Agreement, and further have had the opportunity to consult with all advisers
they deem appropriate or necessary to consult with in connection with this
Agreement and any action arising hereunder, including tax and accounting
advisers. The ETE Parties acknowledge that, in connection with their entry into
this Agreement and consummation of the transactions contemplated hereby, the ETE
Parties have not relied on any representations or warranties of ETP, or any
partner, director, officer, affiliate or representative of ETP, except for the
representations or warranties of ETP set forth in Article III of this Agreement
and the documents delivered by ETP in connection with the transactions
contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ETP

ETP represents and warrants to the ETE Parties as of the date hereof as follows:

Section 3.1 Organization. ETP is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware.

Section 3.2 Power and Authority; Enforceability; Valid Issuance.

(a) ETP has full limited partnership power and authority to execute and deliver
the Transaction Documents and consummate the transactions contemplated thereby.
The execution and delivery by ETP of the Transaction Documents, the issuance of
the Class H Units and the consummation of the transactions contemplated thereby
have been duly authorized by all requisite limited partnership or other
organizational action on the part of ETP and no further consent, approval or
action is required by or from ETP, the board of directors of the General
Partner’s general partner, ETP’s unitholders or any of ETP’s creditors in
connection with the transactions contemplated hereby or thereby. Assuming this
Agreement has been duly

 

7



--------------------------------------------------------------------------------

authorized, executed and delivered by the ETE Parties, this Agreement
constitutes a legal, valid and binding obligation of ETP, enforceable against
ETP in accordance with its terms, subject to the Enforceability Exceptions. On
the Closing Date, assuming the Unitholders Agreement has been duly authorized,
executed and delivered by the ETE Parties, the Unitholders Agreement constitutes
a legal, valid and binding obligation of ETP, enforceable against ETP in
accordance with its terms, subject to the Enforceability Exceptions. On the
Closing Date, assuming the Amended Sunoco GP LLC Agreement has been duly
authorized, executed and delivered by ETE Holdings, the Amended Sunoco GP LLC
Agreement constitutes a legal, valid and binding obligation of ETP, enforceable
against ETP in accordance with its terms, subject to the Enforceability
Exceptions.

(b) The Class H Units have been duly authorized in accordance with the
Partnership Agreement, and when issued and delivered in accordance with this
Agreement, the Class H Units will be validly issued, fully paid and
non-assessable and free of any and all Liens and restrictions on transfer, other
than restrictions on transfer that may be imposed by state or federal securities
laws or the Partnership Agreement.

Section 3.3 No Preemptive Rights, Registration Rights or Options. There are no
(i) preemptive rights, rights of first refusal, rights of first offer, purchase
options, call options or other similar rights of any Person with respect to or
under applicable Law or under the Partnership Agreement or any other
organizational or constitutive instruments of ETP relating to the Class H Units
or (ii) restrictions upon the voting or transfer of the Class H Units. ETP has
not granted registration rights for or relating to the registration of any Class
H Units.

Section 3.4 No Conflicts. The execution, delivery and performance by ETP of the
Transaction Documents, and the transactions contemplated thereby, do not and
will not (a) violate any Law applicable to ETP, (b) conflict with any provision
of the certificate of limited partnership or the Partnership Agreement of ETP,
(c) require or make necessary any consent, approval or other action of, or
notice to, any Person under any agreement or other document or instrument to
which ETP is a party or by which ETP, or any of ETP’s assets or properties, is
bound, except for those that have been obtained or made prior to the date
hereof, or (d) conflict with, or result in a violation of, any agreement or
other document or instrument to which ETP is a party or by which ETP, or any of
ETP’s assets or properties, is bound.

Section 3.5 Litigation. There is no Proceeding pending or, to the knowledge of
ETP, threatened against ETP, or against any officer, manager, partner or
director of ETP, in each case related to the Redeemed Units, the Class H Units
or the transactions contemplated hereby. ETP is not a party or subject to any
order, writ, injunction, judgment or decree of any court or Governmental
Authority relating to the Redeemed Units, the Class H Units or the transactions
contemplated hereby.

Section 3.6 Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f) and 13(g) of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of ETP in connection with the execution, delivery and performance by
ETP of the Transaction Documents or the issuance of the Class H Units.

 

8



--------------------------------------------------------------------------------

Section 3.7 Private Placement. Assuming the accuracy of the representations and
warranties set forth in Article II, the issuance of the Class H Units to ETE as
contemplated herein is exempt from the registration requirements of the
Securities Act.

ARTICLE IV

SURVIVAL

All representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement for one year after the
Closing Date.

ARTICLE V

COVENANTS

 

Section 5.1 Reasonable Best Efforts Prior to Closing. Prior to Closing, each of
the Parties shall use its reasonable best efforts to take, or cause to be taken,
all actions necessary or appropriate to satisfy the conditions to Closing set
forth in Article I hereunder and to consummate the transactions contemplated by
this Agreement.

Section 5.2 Prohibition on Sale of Redeemed Units. Prior to Closing, ETE
Holdings shall not sell, transfer, offer for sale, pledge, hypothecate or
otherwise dispose of the Redeemed Units.

ARTICLE VI

MISCELLANEOUS.

Section 6.1 Interpretation. Unless the context of this Agreement otherwise
requires:

(a) words of any gender include each other gender;

(b) words using the singular or plural number also include the plural or
singular number, respectively;

(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and similar words refer to
this entire Agreement and not to any particular Article, Section, Clause,
Exhibit, or Schedule or any subdivision of this Agreement;

(d) references to “Article,” “Section,” “Annex,” subsection or other subdivision
are to the Articles, Sections, Annexes, subsections and other subdivisions
respectively, of this Agreement unless explicitly provided otherwise;

(e) the words “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not such words are
followed by such phrases or phrases of like import;

 

9



--------------------------------------------------------------------------------

(f) references to “this Agreement” or any other agreement or document shall be
construed as a reference to such agreement or document as amended, modified or
supplemented and in effect from time to time and shall include a reference to
any document which amends, modifies or supplements it; and

(g) the word “or” shall not be exclusive.

Section 6.2 No Third-Party Beneficiaries. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
Parties hereto and their respective successors or permitted assigns any legal or
equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.

Section 6.3 Assignment. None of the Parties may assign all or any part of this
Agreement without the prior written consent of the other Parties hereto.

Section 6.4 Amendment; Waiver. This Agreement may not be amended, modified,
supplemented, or restated, nor may any provision of this Agreement be waived,
other than through a written instrument adopted, executed and agreed to by each
of the Parties hereto.

Section 6.5 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each of the Parties shall execute and deliver
all such future instruments and take such further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the parties.

Section 6.6 Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof:

If to either ETE Party to:

Energy Transfer Equity, L.P.

3738 Oak Lawn

Dallas, Texas 75219

Telephone: (832) 668-1210 or (214) 981-0763

Facsimile: (832) 668-1127

Attention: General Counsel

With a copy (not itself constituting notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Telephone: (713) 546-7410

Facsimile: (713) 546-5401

Attention: William N. Finnegan IV

 

10



--------------------------------------------------------------------------------

If to ETP:

Energy Transfer Partners, L.P.

3738 Oak Lawn

Dallas, Texas 75219

Telephone: (832) 668-1210 or (214) 981-0763

Facsimile: (832) 668-1127

Attention: General Counsel

With a copy (not itself constituting notice) to:

Vinson & Elkins L.L.P.

2500 First City Tower

1001 Fannin, Suite 2500

Houston, Texas 77002

Telephone: (713) 758-3452

Facsimile: (713) 615-5650

Attention: W. Matthew Strock

Section 6.7 Entire Agreement; Supersede. This Agreement, and any other writings
referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof and
supersedes all prior contracts, agreements and understandings, whether oral or
written, among the Parties with respect to the subject matter hereof.

Section 6.8 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, without giving
effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

Section 6.9 Consent to Jurisdiction. The Parties irrevocably submit to the
exclusive jurisdiction of (a) the Chancery Court of the State of Delaware, and
(b) any state appellate court therefrom within the State of Delaware (or, only
if the Chancery Court of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware), for the purposes of any Proceeding arising out of this Agreement or
the transactions contemplated hereby (and each agrees that no such Proceeding
relating to this Agreement or the transactions contemplated hereby shall be
brought by it except in such courts). The Parties irrevocably and
unconditionally waive (and agree not to plead or claim) any objection to the
laying of venue of any Proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the Chancery Court of the State of
Delaware, or (ii) any state appellate court therefrom within the State of
Delaware (or, only if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware) or that any such Proceeding brought in any such court has
been brought in an inconvenient forum. Each of the Parties hereto also agrees
that any final and

 

11



--------------------------------------------------------------------------------

non-appealable judgment against a Party hereto in connection with any Proceeding
shall be conclusive and binding on such Party and that such award or judgment
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.

Section 6.10 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed prior to termination of this Agreement in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Chancery Court of the State of Delaware without bond or other
security being required, this being in addition to any other remedy to which
they are entitled at law or in equity.

Section 6.11 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS UNDER THIS
AGREEMENT SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 6.12 Headings. The descriptive headings used herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

Section 6.13 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.

Section 6.14 Effectiveness. This Agreement shall become effective when it shall
have been executed by the Parties hereto.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have duly executed this Agreement as of
the date first written above.

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC,   its general partner By:   /s/
John W. McReynolds        Name:   John W. McReynolds Title:   President

 

ETE COMMON HOLDINGS, LLC By:   /s/ John W. McReynolds        Name:   John W.
McReynolds Title:   President and Chief Financial Officer

 

ENERGY TRANSFER PARTNERS, L.P. By:   ENERGY TRANSFER PARTNERS GP, L.P.,   its
general partner By:   ENERGY TRANSFER PARTNERS, L.L.C.,   its managing member
By:   /s/ Thomas P.Mason        Name:   Thomas P. Mason Title:   Senior Vice
President and General Counsel

[Exchange Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX A

Definitions

As used in this Agreement, the following terms have the meanings ascribed
thereto below:

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.

“ETE Term Loan Amendment” means Amendment No. 3 to the ETE Term Loan.

“ETE Term Loan” means that certain Senior Secured Term Loan Agreement dated as
of March 23, 2012 (as amended by that certain Amendment No. 1 to Senior Secured
Term Loan Agreement dated August 2, 2012 and that certain Amendment No. 2 to
Senior Secured Term Loan Agreement dated April 25, 2013).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” means Energy Transfer Partners GP, L.P., the general partner
of ETP.

“Governmental Authority” means any federal, state, local or foreign government
or any court, arbitral tribunal, administrative or regulatory agency,
self-regulatory organization (including the New York Stock Exchange) or other
governmental authority, agency or instrumentality.

“Law” means any applicable constitutional provisions, statute, act, code, common
law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretation or advisory
opinion or letter of a domestic, foreign or international Governmental
Authority.

“Lien” means (i) any lien, hypothecation, pledge, collateral assignment,
security interest, charge or encumbrance of any kind, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent (including any agreement to give any of the
foregoing) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, other than in each case, the
restrictions under applicable securities laws and the Partnership Agreement and
(ii) any purchase option, right of first refusal, right of first offer, call or
similar right of a third party.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

“Securities Act” means the Securities Act of 1933, as amended.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Form of Partnership Agreement Amendment

 

B-1



--------------------------------------------------------------------------------

Annex B

AMENDMENT NO. 5 TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

ENERGY TRANSFER PARTNERS, L.P.

AUGUST [•], 2013

This Amendment No. 5 (this “Amendment No. 5”) to the Second Amended and Restated
Agreement of Limited Partnership of Energy Transfer Partners, L.P. (the
“Partnership”), dated as of July 28, 2009, as amended by Amendment No. 1 thereto
dated as of March 26, 2012, Amendment No. 2 thereto dated as of October 5, 2012,
Amendment No. 3 thereto dated April 15, 2013, and Amendment No. 4 thereto dated
April 30, 2013 (as so amended, the “Partnership Agreement”) is hereby adopted
effective as of August [•], 2013, by Energy Transfer Partners GP, L.P.,
a Delaware limited partnership (the “General Partner”), as general partner of
the Partnership. Capitalized terms used but not defined herein have the meaning
given such terms in the Partnership Agreement.

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement, to reflect an amendment that, in the discretion of the
General Partner, is necessary or advisable in connection with the authorization
of issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Partnership Agreement; and

WHEREAS, in connection with the transactions contemplated by the Exchange and
Redemption Agreement dated as of August 7, 2013 by and among the Partnership,
ETE Common Holdings, LLC, a Delaware limited liability company, and Energy
Transfer Equity, L.P., a Delaware limited partnership, the Partnership has
agreed to issue limited partner interests designated as Class H Units having the
rights, preferences and privileges set forth in this Amendment No. 5; and

WHEREAS, the General Partner has determined that the authorization of issuance
of the new class of Partnership Securities to be designated as “Class H Units”
provided for in this Amendment No. 5 will be in the best interests of the
Partnership and beneficial to the Limited Partners, including the holders of the
Common Units; and

WHEREAS, the General Partner has determined, pursuant to Section 13.1(g) of the
Partnership Agreement, that the amendments to the Partnership Agreement set
forth herein are necessary or advisable in connection with the authorization of
the issuance of the Class H Units; and

 

B-2



--------------------------------------------------------------------------------

NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

Section 1. Amendments.

(a) Section 1.1 of the Partnership Agreement is hereby amended to add or amend
and restate the following definitions in the appropriate alphabetical order:

(i) “Class H Units” means a limited partner Partnership Interest which shall
confer upon the holder thereof only the rights and obligations specifically
provided in this Agreement with respect to Class H Units.

(ii) “Exchange and Redemption Agreement” means that certain Exchange and
Redemption Agreement, by and among the Partnership, ETE Holdings and Energy
Transfer Equity, L.P., dated as of August 7, 2013.

(iii) “ETE Holdings” means ETE Common Holdings, LLC, a Delaware limited
liability company.

(iv) “Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to its General Partner Interest, the product
obtained by dividing (i) the Capital Account balance of the General Partner by
(ii) the aggregate Capital Account balances of all Limited Partners and the
General Partner, (b) as to any holder of a Common Unit or Assignee holding
Common Units, the product of (i) 100% less the percentages applicable to
paragraphs (a) and (c) multiplied by (ii) the quotient of the number of Common
Units held by such Unitholder or Assignee divided by the total number of all
Outstanding Common Units, and (c) as to the holders of additional Partnership
Securities issued by the Partnership in accordance with Section 5.6, the
percentage established as a part of such issuance. The Percentage Interest with
respect to an Incentive Distribution Right and a Class H Unit shall at all times
be zero.

(v) “Sunoco Partners LLC” means Sunoco Partners LLC, a Pennyslvania limited
liability company.

(vi) “SXL” means Sunoco Logistics Partners, L.P., a Delaware limited
partnership.

(vii) “SXL GP Interest” means the General Partner Interest (as such term is
defined in the SXL Partnership Agreement) issued by SXL to, and held by, Sunoco
Partners LLC.

(viii) “SXL GP Percentage” means 50.05% unless reduced pursuant to
Section 5.12(b)(iv).

(ix) “SXL IDRs” means the Incentive Distribution Rights (as such term is defined
in the SXL Partnership Agreement) issued by SXL to, and held by, Sunoco Partners
LLC.

 

B-3



--------------------------------------------------------------------------------

(x) “SXL IDRs Percentage” means 50.05%.

(xi) “SXL Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of SXL dated as of January 26, 2010, as it may be amended
from time to time.

(xii) “Unit” means a Partnership Interest of a Limited Partner or Assignee in
the Partnership and shall include Common Units, Class E Units and Class G Units,
but shall not include (x) the general partner interest in the Partnership,
(y) the Incentive Distribution Rights or (z) the Class H Units.

(b) Article V of the Partnership Agreement is hereby amended by adding a new
Section 5.12 at the end thereof as follows:

“5.12 Establishment of Class H Units.

(a) General. The General Partner hereby designates and creates a class of
Partnership Securities to be designated as “Class H Units” and initially
consisting of a total of 50,160,000 Class H Units. The initial Class H Units
shall be issued to ETE Holdings in exchange for 50,160,000 Common Units owned by
ETE Holdings and currently outstanding and certain cash consideration to be paid
in accordance with the Exchange and Redemption Agreement, and the redeemed
Common Units shall be cancelled upon the issuance of the Class H Units in
accordance with the Exchange and Redemption Agreement. In accordance with
Section 5.6, the General Partner shall have the power and authority to issue
additional Class H Units in the future.

(b) Rights of Class H Units. The Class H Units shall have the following rights,
preferences and privileges and shall be subject to the following duties and
obligations:

(i) Initial Capital Account. The initial capital account with respect to each
Class H Unit will be equal to the capital account of the Common Unit for which
such Class H Unit was exchanged pursuant to the Exchange and Redemption
Agreement.

(ii) Allocations.

(A) The Class H Units shall not be entitled to receive any (i) Net Income
allocations pursuant to Section 6.1(a), (ii) Net Loss allocations pursuant to
Section 6.1(b), (iii) Net Termination Gains and Net Termination Losses
allocations pursuant to Section 6.1(c) or (iv) except as otherwise provided in
Section 5.12(b)(ii)(B), special allocations pursuant to Section 6.1(d).
Allocations pursuant to Sections 6.1(a), 6.1(b), 6.1(c) and 6.1(d) (except as
otherwise provided in Section 5.12(b)(ii)(B)) shall be made consistent with the
fact that the Class H Units are not Units and the holders of the Class H Units
are not Unitholders and have no Percentage Interests with respect to their Class
H Units.

 

B-4



--------------------------------------------------------------------------------

(B) For each taxable period, after the application of Section 6.1(d)(iii)(A) but
before the application of Section 6.1(d)(iii)(B), the holders of the Class H
Units shall be allocated, pro rata in proportion to the number of Class H Units
of each such holder, (1) the SXL GP Percentage of (x) all Net Income or Net
Losses (as such terms are defined and such amounts determined pursuant to the
SXL Partnership Agreement), (y) all Net Termination Gains or Net Termination
Losses (as such terms are defined and such amounts determined pursuant to the
SXL Partnership Agreement) and (z) any other items of income, gain, loss or
deduction allocated to the Partnership by Sunoco Partners LLC with respect to
the SXL GP Interest for such taxable period (including, for the avoidance of
doubt, any gain or loss allocable by the Partnership that is attributable to the
sale of the SXL GP Interest) and (2) (x) gross income and gain until the
aggregate amount of such items allocated pursuant to this
Section 5.12(b)(ii)(B)(2)(x) for the current taxable period and all previous
taxable periods is equal to the cumulative amount of all distributions made to
the holders of the Class H Units pursuant to Section 5.12(b)(iii)(B)(2) and
(y) the SXL IDRs Percentage of all Net Termination Gains or Net Termination
Losses (as such terms are defined and such amounts determined pursuant to the
SXL Partnership Agreement) and any other items of income, gain, loss or
deduction allocated to the Partnership by Sunoco Partners LLC with respect to
the SXL IDRs for such taxable period other than gross income or gain that was
allocated to Sunoco Partners with respect to the SXL IDRs pursuant to
Section 6.1(d)(iii)(B) of the SXL Partnership Agreement.

(C) For each taxable period, after the application of Section 6.1(d)(iii)(A) but
before the application of Section 6.1(d)(iii)(B), and after making the
allocations provided for in Section 5.12(b)(ii)(B), the holders of the Class H
Units shall be allocated, pro rata in proportion to the number of Class H Units
of each such holder gross income or gain until the aggregate amount of such
items allocated to the holders of the Class H Units pursuant to this
Section 5.12(b)(ii)(C) for the current taxable period and all previous taxable
periods is equal to the cumulative amount of all distributions made to the
holders of the Class H Units pursuant to Section 5.12(b)(iii)(C).

 

B-5



--------------------------------------------------------------------------------

(D) The allocation provisions set forth in Sections 5.12(b)(ii)(B) and
5.12(b)(ii)(C) shall be effective as of the first Business Day of the month
during which the Class H Units are issued pursuant to the Exchange and
Redemption Agreement, and the Class H Units will be deemed to have been issued
and outstanding, and the Common Units for which such Class H Units were
exchanged shall be deemed to not be outstanding, on such first Business Day for
purposes of Section 5.12(b)(ii)(B) and applying the provisions of
Section 6.2(g).

  (iii) Distributions.

(A) The holders of the Class H Units shall be entitled to receive distributions
of Available Cash only to the extent set forth in Section 5.12(b)(iii)(B) and,
consistent with the fact that the Class H Units are not Units and the holders of
the Class H Units are not Unitholders and have no Percentage Interests with
respect to their Class H Units, shall not be entitled to receive distributions
of Available Cash pursuant to Sections 6.4 or 6.5.

(B) Prior to making any distributions of Available Cash with respect to any
Quarter pursuant to Sections 6.4 or 6.5, subject to Section 17-607 of the
Delaware Act, Available Cash with respect to any Quarter that is deemed to be
either Operating Surplus or Capital Surplus and that would otherwise be
distributed pursuant to Sections 6.4 or 6.5 will first be distributed to the
holders of the Class H Units, pro rata in proportion to the number of Class H
Units of each such holder, as follows:

(1) first, an amount equal to the excess, if any, of (a) the SXL GP Percentage
of all amounts currently or previously distributed, in each case on or after
August [•], 20131, to the Partnership by Sunoco Partners LLC with respect to the
SXL GP Interest (including any proceeds attributable to the sale of the SXL GP
Interest) over (b) the cumulative amount of Available Cash previously
distributed to the holders of Class H Units pursuant to this
Section 5.12(b)(iii)(B)(1);

(2) second, an amount equal to the excess, if any, of (a) the SXL IDRs
Percentage of all amounts currently or previously distributed, in each case on
or after August [•], 20132, to the Partnership by Sunoco Partners LLC with
respect to the SXL IDRs (including any proceeds attributable to the sale of the
SXL IDRs), over (b) the cumulative amount of Available Cash previously
distributed to the holders of Class H Units pursuant to this
Section 5.12(b)(iii)(B)(2); and

 

1  The date of this Amendment No. 5.

2 

The date of this Amendment No. 5.

 

B-6



--------------------------------------------------------------------------------

(3) third, an amount equal to the excess, if any, of (a) the amount set forth
below under the column entitled “Distribution Amount” with respect to each
completed Quarter specified below; provided, however, (i) in the event that, for
any Quarter commencing on or after June 30, 2013 and ending on or before
March 31, 2017 as to which the amount of distributions relating to the Incentive
Distribution Rights relinquished as a result of Section 6.4(d) exceeds the
amount specified in the column below entitled “Adjustment Amount,” then the
amount of the distribution specified below under the caption “Distribution
Amount” shall be increased by the amount of such excess for such Quarter and
(ii) in the event that, for any Quarter commencing on or after June 30, 2013 and
ending on or before March 31, 2017 as to which the amount of distributions
relating to the Incentive Distribution Rights relinquished as a result of
Section 6.4(d) is less than the amount specified in the column below entitled
“Adjustment Amount,” then the amount of the distribution specified below under
the caption “Distribution Amount” shall be reduced by the amount of such
deficiency for such Quarter over (b) the cumulative amount of Available Cash
previously distributed to the holders of the Class H Units pursuant to this
Section 5.12(b)(iii)(B)(3).

 

Quarter Ending

   Distribution Amount      Adjustment Amount  

September 30, 2013

   $ 35,000,000       $ 24,000,000   

December 31, 2013

   $ 35,000,000       $ 24,000,000   

March 31, 2014

   $ 29,000,000       $ 24,250,000   

June 30, 2014

   $ 29,000,000       $ 24,250,000   

September 30, 2014

   $ 29,000,000       $ 24,250,000   

December 31, 2014

   $ 29,000,000       $ 24,250,000   

March 31, 2015

   $ 43,000,000       $ 24,250,000   

June 30, 2015

   $ 31,000,000       $ 12,250,000   

September 30, 2015

   $ 13,000,000       $ 12,250,000   

December 31, 2015

   $ 13,000,000       $ 12,250,000   

March 31, 2016

   $ 7,500,000       $ 13,000,000   

June 30, 2016

   $ 7,500,000       $ 13,000,000   

September 30, 2016

   $ 7,500,000       $ 13,000,000   

December 31, 2016

   $ 7,500,000       $ 13,000,000   

March 31, 2017

   $ 13,000,000       $ 13,000,000   

 

B-7



--------------------------------------------------------------------------------

(C) Available Cash remaining after making the distributions required pursuant to
Section 5.12(b)(iii)(B) will be distributed as set forth in Sections 6.4 and
6.5.

(iv) Capital Contributions by Sunoco Partners LLC. To the extent that Sunoco
Partners LLC is required or elects to make a capital contribution to SXL with
respect to the SXL GP Interest and such capital contribution is funded in whole
or in part by the Partnership through a capital contribution by the Partnership
to Sunoco Partners LLC, then the SXL GP Percentage shall be reduced
proportionately based on the value of the SXL GP Interest at the time of the
capital contribution in order to reflect such capital contribution by the
Partnership.

(v) Voting Rights. Except as set forth in this Section 5.12(b)(v) and
Section 13.3(c) and except to the extent the Delaware Act gives the Class H
Units a vote as a class on any matter, the Class H Units shall not have any
voting rights. With respect to any matter on which the Class H Units are
entitled to vote, each Class H Unit will be entitled to one vote on such matter.
The General Partner shall not, without the affirmative vote or written consent
of holders of a majority of the Class H Units then Outstanding, (1) amend,
alter, modify or change this Section 5.12 (or vote or consent or resolve to take
such action) or (2) authorize the issuance of any class or series of Partnership
Securities with distribution rights prior to the Liquidation Date (as defined in
the Partnership Agreement) that are senior to or on a parity with the Class H
Units or that have allocation rights that are senior to or on a parity with the
allocations with respect to Net Termination Gains described in Sections
5.12(b)(ii)(B)(1)(y) and 5.12(b)(ii)(B)(2)(y).

(vi) Redemption and Conversion Rights. The Class H Units will be perpetual and
shall not have any rights of redemption or conversion.

(vii) Certificates; Book-Entry. Unless the General Partner shall determine
otherwise, the Class H Units shall not be evidenced by certificates. Any
certificates relating to the Class H Units that may be issued will be in such
form as the General Partner may approve. The Class H Units, subject to the
satisfaction of any applicable legal, regulatory and contractual requirements,
may be assigned or transferred in a manner identical to and as if the Class H
Units were Units in the Partnership.

(viii) Registrar and Transfer Agent. Unless and until the General Partner
determines to assign the responsibility to another Person, the General Partner
will act as the registrar and transfer agent for the Class H Units.

 

B-8



--------------------------------------------------------------------------------

Section 2. Except as hereby amended, the Partnership Agreement shall remain in
full force and effect.

Section 3. This Amendment shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, all rights and remedies being governed
by such laws without regard to principles of conflicts of laws.

[Signature page follows]

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

GENERAL PARTNER:

 

ENERGY TRANSFER PARTNERS GP, L.P.

By:      

Energy Transfer Partner, L.L.C.,

its general partner

By:

 

 

Name:

 

Title:

 

 

B-1



--------------------------------------------------------------------------------

ANNEX C

Form of Unitholders Agreement

 

C-1



--------------------------------------------------------------------------------

Execution Version

UNITHOLDERS AGREEMENT

BY AND AMONG

ENERGY TRANSFER EQUITY, L.P.,

ETE COMMON HOLDINGS, LLC

AND

ENERGY TRANSFER PARTNERS, L.P.

Dated as of August [•], 2013

 

C-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. GENERAL

     2  

Section 1.01.

  Defined Terms      2  

Section 1.02.

  Interpretations      5  

ARTICLE II. CERTAIN AGREEMENTS

     5  

Section 2.01

  Right of First Refusal      5  

Section 2.02

  SXL GP Interest Purchase Right      6  

Section 2.03

  Governance Rights      7  

Section 2.04

  Affiliate Transactions      9  

Section 2.05

  Information Rights      10  

ARTICLE III. MISCELLANEOUS

     11  

Section 3.01

  Governing Law      11  

Section 3.02

  Waiver of Jury Trial      11  

Section 3.03

  Amendment      11  

Section 3.04

  Waivers of Compliance; Consents      11  

Section 3.05

  Notices      12  

Section 3.06

  Assignment      13  

Section 3.07

  No Third Party Beneficiaries      13  

Section 3.08

  Entire Agreement      13  

Section 3.09

  Severability      13  

Section 3.10

  Representation by Counsel      13  

Section 3.11

  Facsimiles; Counterparts      14  

Section 3.12

  Expiration and Termination      14  

 

C-i



--------------------------------------------------------------------------------

UNITHOLDERS AGREEMENT

THIS UNITHOLDERS AGREEMENT (the “Agreement”) is made as of the [•] day of August
2013 (the “Effective Date”), by and among Energy Transfer Equity, L.P., a
Delaware limited partnership (“ETE”), ETE Common Holdings, LLC, a Delaware
limited liability company (“ETE Holdings” and, together with ETE, the “ETE
Parties”), and Energy Transfer Partners, L.P., a Delaware limited partnership
(“ETP”). ETE, ETE Holdings and ETP are sometimes referred to collectively as the
“Parties” and individually as a “Party.”

WHEREAS, ETE owns all of the membership interests in ETE Holdings, and ETE
Holdings owns 55,386,967 common units representing limited partner interests in
ETP (the “ETP Common Units”);

WHEREAS, ETP owns a controlling interest in Sunoco Partners LLC, a Pennsylvania
limited liability company (“Sunoco GP”), which owns a 2.0% general partner
interest (the “SXL GP Interest”) and all of the incentive distribution rights
(the “SXL IDRs”) in Sunoco Logistics Partners, L.P., a Delaware limited
partnership (“SXL”);

WHEREAS, pursuant to that certain Exchange and Redemption Agreement dated
August 7, 2013 by and among ETE, ETE Holdings and ETP (the “Exchange
Agreement”), ETP will redeem 50,160,000 of the ETP Common Units owned by ETE
Holdings in exchange for 50,160,000 newly issued Class H units representing
limited partner interests in ETP (the “ETP Class H Units”);

WHEREAS, in accordance with the terms of the ETP Class H Units set forth in
Amendment No. 5 to Second Amended and Restated Agreement of Limited Partnership
of ETP dated the date hereof (the “ETP Partnership Agreement Amendment”), ETE
Holdings will, among other things, be entitled to quarterly distributions from
ETP equal to (a) 50.05% of the cash distributions received by ETP with respect
to ETP’s indirect interest in the SXL IDRs and the SXL GP Interest (including
any proceeds attributable to the sale of the SXL IDRs or the SXL GP Interest)
and (b) a certain amount specified in the ETP Partnership Agreement Amendment;

WHEREAS, concurrently with the execution of this Agreement, ETP and ETE Holdings
are entering into a Fifth Amended and Restated Limited Liability Company
Agreement of Sunoco GP; and

WHEREAS, ETE, ETE Holdings and ETP are entering into this Agreement to, among
other things, set forth certain governance and other rights of the ETE Parties
with respect to Sunoco GP and SXL, including the SXL IDRs and the SXL GP
Interest owned by Sunoco GP.

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows, each
intending to be legally bound:

 

C-1



--------------------------------------------------------------------------------

ARTICLE I.

GENERAL

Section 1.01. Defined Terms. As used herein:

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation or audit by or before any court or other
Governmental Authority.

“Affiliate(s)” has the meaning ascribed to it, on the date hereof, under Rule
405 of the Securities Act.

“Affiliate Contract” means any contract, including any shared service
arrangements, between ETE or any of its Controlled Subsidiaries (other than ETP,
its general partner or any of their respective Controlled Subsidiaries) or ETP
or any of its Controlled Subsidiaries (other than SXL, Sunoco GP or any of their
respective Controlled Subsidiaries), on the one hand, and SXL, Sunoco GP or any
of their respective Controlled Subsidiaries, on the other hand.

“Agreement” is defined in the preamble to this Agreement.

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
and policies of such Person, whether through ownership of Voting Interests, by
contract or otherwise, and the term “Controlled” has a correlative meaning.

“Damages” means any and all debts, losses, liabilities, duties, claims, damages,
obligations, payments (including those arising out of any demand, assessment,
settlement, judgment or compromise relating to any actual or threatened Action),
costs and reasonable expenses, including any reasonable attorneys’ fees and any
and all reasonable expenses whatsoever and howsoever incurred in investigating,
preparing, or defending any Action, in all cases, whether matured or unmatured,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, known
or unknown.

“Effective Date” is defined in the preamble to this Agreement.

“ETE” is defined in the preamble to this Agreement.

“ETE Holdings” is defined in the preamble to this Agreement.

“ETE Parties” is defined in the preamble to this Agreement.

“ETP” is defined in the preamble to this Agreement.

“ETP Class H Units” is defined in the recitals to this Agreement.

“ETP Common Units” is defined in the recitals to this Agreement.

 

C-2



--------------------------------------------------------------------------------

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited partnership
and the general partner of ETP.

“ETP GP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited
liability company and the general partner of ETP GP.

“ETP Partnership Agreement Amendment” is defined in the recitals to this
Agreement.

“Exchange Agreement” is defined in the recitals to this Agreement.

“Governmental Authority” means any federal, state, local or foreign government
and/or any political subdivision thereof, including departments, courts,
commissions, boards, bureaus, ministries, agencies or other instrumentalities.

“Information” is defined in Section 2.05(d).

“Laws” means all laws, statutes, rules, regulations, ordinances, orders,
decrees, requirements, judgments and codes of Governmental Authorities.

“Lien” means any lien, mortgage, security interest, pledge, charge, encumbrance,
hypothecation or deposit arrangement or other arrangement having the practical
effect of any of the foregoing.

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto.

“Parties” and “Party” are defined in the preamble to this Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

“Purchase Right Acceptance Notice” is defined in Section 2.02(a).

“ROFR Acceptance Notice” is defined in Section 2.01(a).

“ROFR Accepting Party” is defined in Section 2.01(b).

“ROFR Option Period” is defined in Section 2.01(a).

“Sale Notice” is defined in Section 2.01(a).

 

C-3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Party” is defined in Section 2.01(a).

“Subject Interest” is defined in Section 2.01(a).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting Interests are at the time owned or Controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

“Sunoco GP” is defined in the recitals to this Agreement.

“SXL” is defined in the recitals to this Agreement.

“SXL Board” is defined in Section 2.03(b).

“SXL GP Interest” is defined in the recitals to this Agreement.

“SXL GP Interest Owner” is defined in Section 2.02(a).

“SXL IDRs” is defined in the recitals to this Agreement.

“SXL Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of Sunoco Logistics Partners, L.P. dated as of January 26,
2010, as amended by Amendment No. 1 thereto dated July 1, 2011 and Amendment
No. 2 thereto dated November 21, 2011, as the same may be further amended or
restated from time to time.

“Transfer” of a security shall be deemed to have occurred if a Person directly
or indirectly: (i) sells, pledges, encumbers, grants an option with respect to,
transfers, distributes or disposes of such security or any interest in such
security; (ii) enters into an agreement or commitment contemplating the possible
sale of, pledge of, encumbrance of, grant of an option with respect to, transfer
of, distribution of or disposition of such security or any interest therein; or
(iii) deposits any such security or any interest therein into a voting trust, or
enters into a voting agreement or arrangement with respect to any such security
or any interest therein; provided, however, that for purposes of this Agreement,
a Transfer shall not include any pledge of any Subject Interest by ETP or any of
its Subsidiaries pursuant to the terms of any credit facility or other financing
arrangement.

“Transferee” means any Person that receives any of the Subject Interest through
a Transfer.

“Unit Swap Effective Date” means the date on which the transactions contemplated
by the Exchange Agreement are consummated.

“Voting Interests” of any Person as of any date means (i) the equity interests
of such Person pursuant to which the holders thereof have the general voting
power under ordinary circumstances and are entitled to vote in the election of
at least a majority of the board of directors, managers or trustees of such
Person (regardless of whether, at the time, equity interests of any other class
or classes shall have, or might have, voting power by reason of the occurrence
of any contingency) or (ii) with respect to a partnership (whether general or
limited), any general partner interest in such partnership.

 

C-4



--------------------------------------------------------------------------------

Section 1.02. Interpretations. In this Agreement, unless a clear contrary
intention appears: (i) the singular includes the plural and vice versa;
(ii) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any gender includes each other
gender; (iv) references to any Section, Article, Annex, subsection and other
subdivision refer to the corresponding Sections, Articles, Annexes, subsections
and other subdivisions of this Agreement unless expressly provided otherwise;
(v) references in any Section or Article or definition to any clause means such
clause of such Section, Article or definition; (vi) “hereunder,” “hereof,”
“hereto” and words of similar import are references to this Agreement as a whole
and not to any particular provision of this Agreement; (vii) the word “or” is
not exclusive, and the word “including” (in its various forms) means “including
without limitation”; (viii) references to “days” are to calendar days, which
means any day of the seven calendar day week; and (ix) all references to money
refer to the lawful currency of the United States. The Table of Contents and the
Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.

ARTICLE II.

CERTAIN AGREEMENTS

Section 2.01. Right of First Refusal.

(a) If ETP or any of its Subsidiaries (such entity, a “Selling Party”) receives
a bona fide offer from a third party for a Transfer of all or any portion of
(i) the membership interests of Sunoco GP owned directly or indirectly by the
Selling Party, (ii) the SXL GP Interest owned by the Selling Party or (iii) the
SXL IDRs owned by the Selling Party (in each case, the “Subject Interest”), and
the Selling Party wishes to accept such offer, the Selling Party (and ETP on
behalf of the Selling Party) must notify the ETE Parties in writing within
twenty (20) days after receiving such offer (the “Sale Notice”). The Sale Notice
must include a complete description of the purchase price and other terms and
conditions of the transaction in which the Selling Party proposes to Transfer
the Subject Interest, including the name of the proposed Transferee and other
consideration specified in the offer. The ETE Parties shall have thirty
(30) days (the “ROFR Option Period”) after receiving the Sale Notice in which to
advise the Selling Party in writing (the “ROFR Acceptance Notice”) whether or
not they will acquire all of the Subject Interest upon the terms and conditions
contained in the Sale Notice. A failure to advise the Selling Party in writing
before the expiration of the ROFR Option Period as to whether or not the ETE
Parties will acquire all of the Subject Interest pursuant to the preceding
sentence shall be deemed to constitute an election not to acquire the Subject
Interest.

 

C-5



--------------------------------------------------------------------------------

(b) If, during the ROFR Option Period, the ETE Parties elect to acquire the
Subject Interest at the price and subject to the terms and conditions set forth
in the Sale Notice (upon such election, the “ROFR Accepting Party”), then such
ROFR Accepting Party and the Selling Party shall close such transaction no later
than the later to occur of (A) the closing date set forth in the Sale Notice and
(B) ninety (90) days after the Selling Party receives the ROFR Acceptance
Notice.

(c) The right of first refusal created in this Section 2.01 is an option to
acquire all, but not less than all, of the Subject Interest offered for sale by
the Selling Party. If the ETE Parties elect not to acquire the Subject Interest
or the ETE Parties fail to make an election before the expiration of the ROFR
Option Period, the Selling Party may Transfer the Subject Interest to the
proposed Transferee named in the Sale Notice upon the terms and conditions
described in the Sale Notice and in accordance with this Section 2.01(c). If
such Transfer does not occur on substantially the same terms and conditions set
forth in the Sale Notice, or if such Transfer is not consummated within one
hundred twenty (120) days after the ETE Parties’ election not to acquire the
Subject Interest, then such Transfer shall be null and void ab initio and the
Selling Party must again satisfy all of the requirements of this Section 2.01.

(d) Upon consummation of any Transfer of any Subject Interest in accordance with
this Section 2.01 (whether to an ETE Party or any other Person), such Transferee
shall enter into a joinder agreement to become a Party to and be bound by this
Agreement and shall thereafter have all of the rights and obligations as a
Selling Party hereunder other than with respect to this Section 2.01 and
Section 2.02; provided, however, that this Agreement shall be amended as
necessary to provide that only the Parties who collectively own a controlling
interest in the SXL GP Interest (whether directly or indirectly by owning
membership interests of Sunoco GP) will be obligated to provide ETE the
governance rights set forth in Section 2.03 that relate to SXL. Notwithstanding
the foregoing, all Transfers pursuant to this Section 2.01 must comply with the
terms of this Agreement.

Section 2.02. SXL GP Interest Purchase Right.

(a) If a Selling Party receives a bona fide offer from a third party for a
Transfer of 50% or more of the SXL IDRs and the ETE Parties have elected to
acquire all of such SXL IDRs in accordance with Section 2.01, the ETE Parties
shall also have the option to acquire all, but not less than all, of the SXL GP
Interest, provided that such interest is then owned by ETP or any of its
Subsidiaries (the owner of the SXL GP Interest at such time referred to as the
“SXL GP Interest Owner”). The ETE Parties shall advise the SXL GP Interest Owner
in writing (the “Purchase Right Acceptance Notice”) of their intent to purchase
the SXL GP Interest prior to the expiration of the ROFR Option Period. A failure
to advise the SXL GP Interest Owner of its election prior to the expiration of
the ROFR Option Period shall be deemed to constitute an election not to acquire
the SXL GP Interest.

(b) If the ETE Parties elect to acquire the SXL GP Interest, the transaction
shall close within ninety (90) days after the SXL GP Interest Owner receives the
Purchase Right Acceptance Notice. The purchase price for the SXL GP Interest
shall be the fair market value of such

 

C-6



--------------------------------------------------------------------------------

interest. For purposes of this Section 2.02(b), the fair market value of the SXL
GP Interest shall be determined by agreement among the SXL GP Interest Owner and
the ETE Parties or, failing agreement within thirty (30) days following the date
on which the SXL GP Interest Owner receives the Purchase Right Acceptance
Notice, by an independent investment banking firm or other independent expert
selected by the SXL GP Interest Owner and the ETE Parties, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If the SXL GP Interest Owner and the ETE Parties cannot agree upon
one independent investment banking firm or other independent expert within
forty-five (45) days following the date on which the SXL GP Interest Owner
receives the Purchase Right Acceptance Notice, then the SXL GP Interest Owner
shall designate an independent investment banking firm or other independent
expert and the ETE Parties shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert within
ten (10) days following the date of designation, which third independent
investment banking firm or other independent expert shall determine the fair
market value of the SXL GP Interest.

(c) ETP shall use its best efforts to cause its Subsidiaries (including Sunoco
GP and SXL) to comply with Section 2.01 and Section 2.02 as if such Subsidiaries
were parties hereto and bound hereby.

Section 2.03. Governance Rights.

(a) ETP, in its capacity as a member of Sunoco GP, shall not consent to or cause
Sunoco GP to take or cause SXL to take any of the following actions without
having obtained the prior written consent of ETE:

 

  (i) merge or consolidate with, or sell or transfer all or substantially all of
the assets of Sunoco GP or SXL to, any other Person or enter into any business
combination with any other Person;

 

  (ii) voluntarily liquidate or dissolve or, in the case of Sunoco GP, withdraw
as the general partner of SXL;

 

  (iii) with respect to Sunoco GP, voluntarily declare bankruptcy, or file a
petition or otherwise seek protection under any federal or state bankruptcy,
insolvency or reorganization Law;

 

  (iv) amend the Organizational Documents of Sunoco GP or SXL;

 

  (v) issue, sell, transfer or repurchase any equity interests in Sunoco GP,
including any instrument convertible into or exchangeable or exercisable for
equity interests in Sunoco GP, or sell, transfer or otherwise dispose of any
equity interests in SXL held by Sunoco GP, including any instruments convertible
into or exchangeable or exercisable for equity interests in SXL, other than, in
each case, any Transfer of a Subject Interest that is subject to Section 2.01 or
Section 2.02;

 

C-7



--------------------------------------------------------------------------------

  (vi) with respect to Sunoco GP, in its individual capacity, sell, exchange,
transfer, lease or otherwise dispose of any assets of Sunoco GP, or acquire any
assets, having a fair market value of more than fifty million dollars
($50,000,000) in one or more related transactions in any consecutive
twelve-month period, other than, in each case, any Transfer of a Subject
Interest that is subject to Section 2.01 or Section 2.02;

 

  (vii) with respect to Sunoco GP, in its individual capacity, except for any
expenses or costs as may be required to be incurred in the event of any
emergency or to implement any legally required maintenance or any costs or
expenditures incurred in connection with the ordinary course payment of wages,
salaries and other compensation to employees of Sunoco GP in their capacity as
employees of Sunoco GP, make any expenditures (or incur any costs) in excess of
fifty million dollars ($50,000,000);

 

  (viii) enter into any new line of business or expend any substantial funds to
explore and/or evaluate the entry into a new line of business;

 

  (ix) adopt or change any accounting policies of Sunoco GP other than as
necessary for such policies to be consistent with generally accepted accounting
principles and federal securities laws;

 

  (x) incur or refinance any indebtedness of Sunoco GP or create arrangements
permitting such incurrence, other than equipment leases or purchase money
indebtedness in the ordinary course of business;

 

  (xi) repay any material indebtedness of Sunoco GP, except upon maturity of any
such indebtedness and in accordance with its terms;

 

  (xii) grant a Lien on, or otherwise encumber, any assets of Sunoco GP, other
than those reasonably necessary in the ordinary course of business; and

 

  (xiii) initiate, settle, compromise or resolve any Damages or Actions of
Sunoco GP (other than any state or federal regulatory proceedings) where the
estimated amount in controversy, or the settlement amount to be paid or
received, with respect to any matter (or any series of related matters) is
greater than twelve million dollars ($12,000,000).

(b) ETP shall not take any action to cause the Board of Directors of Sunoco GP
(the “SXL Board”) to take any of the following actions on behalf of Sunoco GP,
in its capacity as the general partner of SXL, without having obtained the prior
written consent of ETE:

 

  (i) make any quarterly cash distribution to SXL’s unitholders except for (A) a
cash distribution per common unit for any calendar quarter not less than 100%,
and not more than 102.5%, of the distribution per common unit for the
immediately preceding calendar quarter and (ii) cash distributions with respect
to the SXL IDRs in accordance with the terms of the SXL Partnership Agreement;

 

C-8



--------------------------------------------------------------------------------

  (ii) cause SXL or any of its Subsidiaries to issue, sell, transfer or
repurchase any equity interests in such entities, including any instrument
convertible into or exchangeable or exercisable for equity interests in such
entities;

 

  (iii) cause SXL or any of its Subsidiaries to sell, exchange, transfer, lease
or otherwise dispose of any assets any assets, having a fair market value of
more than fifty million dollars ($50,000,000) in one or more related
transactions in any consecutive twelve-month period;

 

  (iv) except as may have been approved by the SXL Board or by the Board of
Directors of any Subsidiary of SXL (or by any similar governing body or other
party legally entitled to authorize expenditures on behalf of a Subsidiary of
SXL) prior to the Unit Swap Effective Date, and except for any expenses or costs
as may be required to be incurred in the event of any emergency or to implement
any legally required maintenance, cause SXL or any of its Subsidiaries to make
any expenditures (or incur any costs) in excess of fifty million dollars
($50,000,000);

 

  (v) cause SXL or any of its Subsidiaries to adopt or change any of its or
their accounting policies other than as necessary for such policies to be
consistent with generally accepted accounting principles and federal securities
laws;

 

  (vi) cause SXL or any of its Subsidiaries to incur or refinance any
indebtedness or create arrangements permitting such incurrence, other than
equipment leases or purchase money indebtedness in the ordinary course of
business;

 

  (vii) cause SXL or any of its Subsidiaries to repay any material indebtedness,
except upon maturity of any such indebtedness and in accordance with its terms;

 

  (viii) cause SXL or any of its Subsidiaries to grant a Lien on, or otherwise
encumber, any assets, other than those reasonably necessary in the ordinary
course of business; and

 

  (ix) cause SXL or any of its Subsidiaries to initiate, settle, compromise or
resolve any Damages or Actions (other than any state or federal regulatory
proceedings) where the estimated amount in controversy, or the settlement amount
to be paid or received, with respect to any matter (or any series of related
matters) is greater than twelve million dollars ($12,000,000).

Section 2.04. Affiliate Transactions. Each of ETE and ETP agree that, without
having obtained the prior written consent of the other party, neither ETE or any
of its Controlled Subsidiaries (other than ETP, its general partner or any of
their respective Controlled Subsidiaries) nor ETP or any of its Controlled
Subsidiaries (other than SXL, Sunoco GP or any of their respective Controlled
Subsidiaries) will enter into any Affiliate Contract with SXL, Sunoco GP or any
of their respective Controlled Subsidiaries.

 

C-9



--------------------------------------------------------------------------------

Section 2.05. Information Rights.

(a) Subject to Section 2.05(e), ETP shall provide the ETE Parties with the
following information, in each case, to the extent available to ETP:

 

  (i) notice and a reasonably detailed description of the occurrence of any
event directly related to SXL or its Subsidiaries that ETP determines in its
good faith judgment is material to ETE, in each case within ten (10) days
following the occurrence thereof;

 

  (ii) monthly operational and financial reports within twenty (20) days after
the end of each month;

 

  (iii) unaudited financial statements of SXL within thirty (30) days after the
end of each of the first three (3) quarters of SXL’s fiscal year;

 

  (iv) annual audited financial statements of SXL within sixty (60) days after
the end of SXL’s fiscal year; and

 

  (v) copies of all materials prepared for the members of the SXL Board
concurrently with the delivery thereof to such members.

(b) The annual and quarterly financial statements described above will include a
description of the business activities that took place during the period covered
by the financial statements and a summary of SXL’s business plan for the
following quarter.

(c) Subject to Section 2.05(e), ETP shall permit the ETE Parties or their
respective representatives to inspect any of the books of account and other
records of SXL to which ETP has access as the controlling member of Sunoco GP
and to discuss the business and affairs of SXL with Sunoco GP’s officers and
SXL’s independent public accountants, all subject to customary confidentiality
provisions and at such reasonable times during Sunoco GP’s usual business hours
and upon reasonable prior notice (which shall not be less than twenty-four
(24) hours).

(d) The ETE Parties shall not, directly or indirectly, disclose to any Person
any confidential information provided to the ETE Parties pursuant to this
Section 2.05 (“Information”), which has not generally become available to the
public, other than as a result of a breach of this Agreement. Notwithstanding
the foregoing, in the event that the ETE Parties are required by Law or
applicable stock exchange rules to disclose any Information, such ETE Party
shall (i) notify ETP as promptly as practicable of the existence, terms and
circumstances surrounding such a request, so that ETP may either waive such ETE
Party’s compliance with the terms of this Section 2.05(d) or seek an appropriate
protective order or other remedy and (ii) if ETP seeks such a protective order,
to provide such cooperation as ETP may reasonably request (at ETP’s sole
expense).

 

C-10



--------------------------------------------------------------------------------

(e) Notwithstanding anything else in this Section 2.05, in the event that
(i) the Board of Directors of Sunoco GP determines in good faith, with the
advice of outside legal counsel, that the provision by Sunoco GP to ETP of any
of the information set forth in this Section 2.05 would be reasonably likely to
result in a breach of Sunoco GP’s obligations under the SXL Partnership
Agreement or of any applicable Law or (ii) the Board of Directors of ETP GP LLC
determines in good faith, with the advice of outside legal counsel, that the
provision by ETP to ETE of any of the information set forth in this Section 2.05
would be reasonably likely to result in a breach of Sunoco GP’s obligations
under the SXL Partnership Agreement or of any applicable Law, then ETP shall
have no obligation to provide such information to ETE.

(f) For the avoidance of doubt, nothing in this Section 2.05 shall affect the
information rights of ETP and ETE Holdings, as members of Sunoco GP, under the
Fifth Amended and Restated Limited Liability Company Agreement of Sunoco GP
dated the date hereof, as the same may be amended from time to time.

ARTICLE III.

MISCELLANEOUS

Section 3.01. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware, without
giving effect to any conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

Section 3.02. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 3.03. Amendment. This Agreement may be amended or modified only by
written agreement of ETE, ETE Holdings and ETP.

Section 3.04. Waivers of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the Party or
Parties entitled to the benefits thereof only by a written instrument signed by
the Party or Parties granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

C-11



--------------------------------------------------------------------------------

Section 3.05. Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof and provided further that
any notice, demand or communication delivered pursuant to this Section 3.05
shall also be made by facsimile or email, none of which shall constitute notice:

If to the ETE Parties, to:

Energy Transfer Equity, L.P.

3738 Oak Lawn

Dallas, Texas 75219

Facsimile: (214) 981-0706

Attention: General Counsel

With a copy to (which copy shall not constitute notice):

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Fax: (713) 546-5401

Attention: William N. Finnegan, IV

Email: bill.finnegan@lw.com

If to ETP, to:

Energy Transfer Partners, L.P.

3738 Oak Lawn

Dallas, Texas 75219

Facsimile: (214) 981-0706

Attention: General Counsel

with a copy to (which copy shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5861

Attention: David Palmer Oelman

                 W. Matthew Strock

Email: doelman@velaw.com

            mstrock@velaw.com

 

C-12



--------------------------------------------------------------------------------

Section 3.06. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. No Party may
assign or transfer this Agreement or any of its rights, interests or obligations
under this Agreement, except in accordance with Section 2.01, without the prior
written consent of the other Parties. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective. Any permitted
transferee of any Subject Interest pursuant to Section 2.01 shall be included
within the definition of Parties for purposes of this Agreement.

Section 3.07. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties hereto and their respective
successors and assigns. Except as provided herein, none of the provisions of
this Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Party or any of their Affiliates. No such third
party shall obtain any right under any provision of this Agreement or shall by
reason of any such provision make any claim in respect of any liability (or
otherwise) against any other Party.

Section 3.08. Entire Agreement. This Agreement and the Exchange Agreement
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, among the Parties or between any of them with respect to
such subject matter.

Section 3.09. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any Governmental Authority, (i) such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or affect the
validity, legality or enforceability of any provision in any other jurisdiction,
(ii) such provision shall be invalid, illegal or unenforceable only to the
extent of such prohibition or invalidity, (iii) to the extent any such provision
is deemed to be invalid, illegal or unenforceable, the Parties agree that such
court or arbitrator shall modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (iv) to the extent that the court or arbitrator does not modify
such provision, the Parties agree that they shall endeavor in good faith to
exercise or modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible.

Section 3.10. Representation by Counsel. Each of the Parties agrees that it has
been represented by independent counsel of its choice during the negotiation and
execution of this Agreement, and that it has executed the same upon the advice
of such independent counsel. Each Party and its counsel cooperated in the
drafting

 

C-13



--------------------------------------------------------------------------------

and preparation of this Agreement, and any and all drafts relating thereto shall
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Therefore, the Parties waive the application
of any Law providing that ambiguities in an agreement or other document will be
construed against the Party drafting such agreement or document.

Section 3.11. Facsimiles; Counterparts. This Agreement may be executed by
facsimile signatures by any Party and such signature shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in counterparts, each of which, when
executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

Section 3.12. Expiration and Termination. This Agreement and all obligations of
each Party hereunder shall terminate and have no further force and effect as of
the earliest of (a) the date on which the aggregate beneficial ownership of ETE
is less than 50% of the then outstanding Class H Units, (b) the date on which
the aggregate beneficial ownership of ETP is less than 50% of the then
outstanding SXL IDRs and (c) the mutual written agreement of all Parties hereto.

[signature page follows]

 

C-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the date first written above.

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner By:  

 

  Name: John W. McReynolds   Title: President ETE COMMON HOLDINGS, LLC By:  

 

  Name: John W. McReynolds   Title: President ENERGY TRANSFER PARTNERS, L.P. By:
  Energy Transfer Partners, GP, L.P., its general partner By:   Energy Transfer
Partners, L.L.C., its general partner By:      

 

  Name: Thomas Mason   Title: Senior Vice President, General Counsel & Secretary

[Signature Page to Unitholders Agreement]

 

C-15



--------------------------------------------------------------------------------

ANNEX D

Form of Amended Sunoco GP LLC Agreement

 

D-1



--------------------------------------------------------------------------------

Annex D

 

 

FIFTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SUNOCO PARTNERS LLC

A Pennsylvania Limited Liability Company

Dated as of

[•], 2013

 

 

 

D-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     3   

Section 1.1

     Definitions      3   

Section 1.2

     Construction      11   

ARTICLE II ORGANIZATION

     12   

Section 2.1

     Formation      12   

Section 2.2

     Name      12   

Section 2.3

     Registered Office; Registered Agent; Principal Office      12   

Section 2.4

     Purpose      12   

Section 2.5

     Foreign Qualification      13   

Section 2.6

     Term      13   

Section 2.7

     No State Law Partnership      13   

Section 2.8

     Power of Attorney      13   

ARTICLE III MEMBERSHIP

     14   

Section 3.1

     Membership Interests; Additional Members      14   

Section 3.2

     Access to Information      14   

Section 3.3

     Liability      15   

Section 3.4

     Withdrawal      15   

ARTICLE IV DISPOSITION OF MEMBERSHIP INTERESTS

     15   

Section 4.1

     General Restrictions      15   

Section 4.2

     Admission of Assignee as a Member      15   

Section 4.3

     Requirements Applicable to All Dispositions and Admissions      16   

ARTICLE V CAPITAL CONTRIBUTIONS

     17   

Section 5.1

     Capital Contributions      17   

Section 5.2

     Loans      17   

Section 5.3

     Return of Contributions      17   

Section 5.4

     Capital Accounts      17   

ARTICLE VI DISTRIBUTIONS AND ALLOCATIONS

     17   

Section 6.1

     Distributions      17   

Section 6.2

     Distributions on Dissolution and Winding Up      18   

Section 6.3

     Allocations      18   

Section 6.4

     Limitation on Distributions      21   

ARTICLE VII MANAGEMENT

     21   

Section 7.1

     Management by Board of Directors and Officers      21   

Section 7.2

     Number; Qualification; Tenure      22   

Section 7.3

     Regular Meetings      22   

Section 7.4

     Special Meetings      22   

Section 7.5

     Notice      23   

 

D-i



--------------------------------------------------------------------------------

Section 7.6

     Action by Consent of Board or Committee of Board      23   

Section 7.7

     Conference Telephone Meetings      23   

Section 7.8

     Quorum      23   

Section 7.9

     Vacancies; Increases in the Number of Directors      23   

Section 7.10

     Committees      24   

Section 7.11

     Removal      24   

Section 7.12

     Administration of Incentive Plans      24   

ARTICLE VIII OFFICERS

     25   

Section 8.1

     Elected Officers      25   

Section 8.2

     Election and Term of Office      25   

Section 8.3

     Chairman of the Board      25   

Section 8.4

     Chief Executive Officer      25   

Section 8.5

     President      26   

Section 8.6

     Chief Financial Officer      26   

Section 8.7

     Vice Presidents      26   

Section 8.8

     Treasurer      26   

Section 8.9

     Secretary      27   

Section 8.10

     Powers of Attorney      27   

Section 8.11

     Delegation of Authority      27   

Section 8.12

     Compensation      27   

Section 8.13

     Removal      27   

Section 8.14

     Vacancies      28   

ARTICLE IX MEMBER MEETINGS

     28   

Section 9.1

     Meetings      28   

Section 9.2

     Notice of Meeting      28   

Section 9.3

     Voting      28   

Section 9.4

     Action by Consent of Members      28   

ARTICLE X INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS

     29   

Section 10.1

     Indemnification      29   

Section 10.2

     Liability of Indemnitees      30   

ARTICLE XI TAXES

     31   

Section 11.1

     Tax Returns      31   

Section 11.2

     Tax Elections      31   

Section 11.3

     Tax Matters Partner      31   

ARTICLE XII BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

     32   

Section 12.1

     Maintenance of Books      32   

Section 12.2

     Reports      33   

Section 12.3

     Bank Accounts      33   

ARTICLE XIII DISSOLUTION, WINDING-UP AND TERMINATION

     33   

Section 13.1

     Dissolution      33   

 

D-ii



--------------------------------------------------------------------------------

Section 13.2

     Winding-Up and Termination      33   

Section 13.3

     Deficit Capital Accounts      34   

Section 13.4

     Certificate of Dissolution      34   

ARTICLE XIV GENERAL PROVISIONS

     35   

Section 14.1

     Offset      35   

Section 14.2

     Notices      35   

Section 14.3

     Entire Agreement; Superseding Effect      36   

Section 14.4

     Effect of Waiver or Consent      36   

Section 14.5.

     Amendment or Restatement      36   

Section 14.6

     Binding Effect      36   

Section 14.7

     Governing Law; Severability      36   

Section 14.8

     Further Assurances      37   

Section 14.9

     Waiver of Certain Rights      37   

Section 14.10

     Counterparts      37   

Section 14.11

     Jurisdiction      37   

 

D-iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SUNOCO PARTNERS LLC

This FIFTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of SUNOCO
PARTNERS LLC (the “Company”), dated as of [•], 2013, is adopted, executed and
agreed to by Energy Transfer Partners, L.P., a Delaware limited partnership
(“ETP”) and ETE Common Holdings, LLC, a Delaware limited liability company (“ETE
Holdings”), as the Members (as defined herein) of the Company.

R E C I T A L S:

WHEREAS, the Company was formed as a Pennsylvania limited liability company
under and pursuant to the Pennsylvania Limited Liability Company Law of 1994, as
amended (the “Act”), on October 12, 2001 (the “Original Filing Date”) by the
filing of a Certificate of Organization of a Domestic Limited Liability Company
(as amended from time to time, including by the filing of the Certificate
Amendment (as defined below), the “Pennsylvania Certificate”) with the
Pennsylvania Department of State on such date;

WHEREAS, Sun Pipe Line Company of Delaware, a Delaware corporation (“Sun
Delaware”), as the sole member, adopted, executed and agreed to a Limited
Liability Company Agreement (the “Prior Agreement”) relating to the Company on
October 15, 2001;

WHEREAS, on February 8, 2002, Sun Delaware and the Company admitted Sun Pipe
Line Company, a Texas corporation (“Sun Pipe Line”), Sunoco, Inc. (R&M), a
Pennsylvania corporation (“Sunoco R&M”), Atlantic Petroleum Corporation, a
Delaware corporation (“Atlantic Petroleum”), and Atlantic Refining & Marketing
Corp., a Delaware corporation (“Atlantic Refining”), as members of the Company
in exchange for their capital contributions and amended and restated the Prior
Agreement (as amended and restated, the “First Amended and Restated Limited
Liability Company Agreement”) to, among other things, provide for a board of
directors and officers of the Company; and

WHEREAS, on April 30, 2002, Sun Delaware, Sun Pipe Line, Sunoco R&M, Atlantic
Petroleum and Atlantic Refining amended and restated the First Amended and
Restated Limited Liability Company Agreement to, among other things, modify the
composition of the compensation committee of the Board of Directors (as amended
and restated, the “Second Amended and Restated Limited Liability Company
Agreement”);

WHEREAS, on January 1, 2003, Sun Delaware, Sun Pipe Line, Sunoco R&M, Atlantic
Petroleum and Atlantic Refining entered into Amendment No. 1 to the Second
Amended and Restated Limited Liability Company Agreement to adjust their
Membership Interests in the Company to reflect their agreement as to the value
of their Capital Contributions;

WHEREAS, on November 10, 2003, Sun Delaware assigned its Membership Interest to
Sun Pipe Line and Atlantic Petroleum assigned its Membership Interest to
Atlantic Refining;

 

D-1



--------------------------------------------------------------------------------

WHEREAS, on August 1, 2004, Sunoco R&M, Sun Pipe Line and Atlantic Refining
entered into Amendment No. 2 to the Second Amended and Restated Limited
Liability Company Agreement to modify certain provisions relating to the
Conflicts Committee;

WHEREAS, on August 11, 2008, Sunoco R&M, Sun Pipe Line and Atlantic Refining
entered into Amendment No. 3 to the Second Amended and Restated Limited
Liability Company Agreement to change the maximum number of Directors of the
Company from nine to twelve;

WHEREAS, on July 1, 2011, Sunoco R&M, Sun Pipe Line and Atlantic Refining
amended and restated the Second Amended and Restated Limited Liability Company
Agreement, as amended, to, among other things, reflect their Membership
Interests and Sharing Ratios as a result of the additional capital contribution
by Sunoco R&M to the Company pursuant to a Contribution Agreement, dated
June 29, 2011 and effective as of July 1, 2011, among Sunoco R&M, the Company,
Sunoco Logistics Partners L.P., a Delaware limited partnership (the “MLP”), and
certain subsidiaries of the MLP (as amended and restated, the “Third Amended and
Restated Limited Liability Company Agreement”);

WHEREAS, on October 5, 2012, Sunoco R&M, Sun Pipe Line and Atlantic Refining
assigned their respective Membership Interests in the Company to ETP pursuant to
a Contribution Agreement, dated October 5, 2012, by and among ETP, Sun Pipe
Line, Atlantic Refining, Sunoco R&M, and, solely for purposes of Section 3.1 of
such agreement, Energy Transfer Partners GP, L.P., a Delaware limited
partnership, Sam Acquisition Corporation, a Pennsylvania corporation, Energy
Transfer Equity, L.P., a Delaware limited partnership, and Sunoco, Inc., a
Pennsylvania corporation;

WHEREAS, on July 11, 2013, ETP and the Company amended and restated the Third
Amended and Restated Limited Liability Company Agreement (as so amended and
restated, the “Fourth Amended and Restated Limited Liability Company
Agreement”), to, among other things, admit ETE Holdings as a member of the
Company in exchange for a capital contribution by ETE Holdings of Five Million
Two Hundred Thousand Dollars ($5,200,000.00) (the “ETE Holdings Capital
Contribution”);

WHEREAS, ETP and ETE Holdings desire to amend and restate in its entirety the
Fourth Amended and Restated Limited Liability Company Agreement to, among other
things, reflect the division of governance rights and responsibility between the
Members and the Board of Directors of the Company, and to concurrently file a
corresponding amendment to the Pennsylvania Certificate (the “Certificate
Amendment”);

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the parties hereto hereby amend the Fourth Amended and
Restated Limited Liability Company Agreement and, as so amended, restate it in
its entirety as follows:

 

D-2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) As used in this Agreement, the following terms have the respective meanings
set forth below or set forth in the Sections referred to below:

“Act” has the meaning given such term in the Recitals.

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant fiscal year or other
period, after giving effect to the following adjustments:

(a) Add to such Capital Account the following items:

(i) The amount, if any, that such Member is obligated to contribute to the
Company upon liquidation of such Member’s interest; and

(ii) The amount that such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b) Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Fifth Amended and Restated Limited Liability Company
Agreement of Sunoco Partners LLC, as amended from time to time.

“Applicable Law” means (a) any United States federal, state, local or foreign
law, statute, rule, regulation, order, writ, injunction, judgment, decree or
permit of any Governmental Authority and (b) any rule or listing requirement of
any applicable national securities exchange or listing requirement of any
national securities exchange or Securities and Exchange Commission recognized
trading market on which securities issued by the MLP are listed or quoted.

 

D-3



--------------------------------------------------------------------------------

“Assignee” means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided, however, that an Assignee shall have no
right to be admitted to the Company as a Member except in accordance with
Article IV. The Assignee of a dissolved Member is the shareholder, partner,
member or other equity owner or owners of the dissolved Member to whom such
Member’s Membership Interest is assigned by the Person conducting the
liquidation or winding up of such Member. The Assignee of a Bankrupt Member is
(a) the Person to whom such Bankrupt Member’s Membership Interest is assigned by
order of the court or other Governmental Authority having jurisdiction over the
related Bankruptcy, or (b) in the event of a general assignment for the benefit
of creditors, the creditor to which such Membership Interest is assigned.

“Atlantic Petroleum” has the meaning given such term in the Recitals.

“Atlantic Refining” has the meaning given to such term in the Recitals.

“Bankruptcy” or “Bankrupt” means, with respect to any Person, that (a) such
Person (i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Applicable Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to or acquiesces in
the appointment of a trustee, receiver or liquidator of such Person or of all or
any substantial part of such Person’s properties; or (b) a proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Applicable Law has been commenced against such
Person and 120 Days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 90 Days have expired without the appointment’s
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.

“Board” has the meaning given such term in Section 7.1.

“Business Day” means any day other than a Saturday, a Sunday or a day when banks
in New York, New York are authorized or required by Applicable Law to be closed.

“Capital Account” means the capital account maintained for each Member on the
Company’s books and records in accordance with the following provisions:

(a) To each Member’s Capital Account there shall be added (i) such Member’s
Capital Contributions, (ii) such Member’s allocable share of Net Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Section 6.3(b) or other provisions of this Agreement and
(iii) the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member.

 

D-4



--------------------------------------------------------------------------------

(b) From each Member’s Capital Account there shall be subtracted (i) the amount
of (A) cash and (B) the Gross Asset Value of any Company assets (other than
cash) distributed to such Member pursuant to any provision of this Agreement,
(ii) such Member’s allocable share of Net Losses and any other items in the
nature of expenses or losses that are specially allocated to such Member
pursuant to Section 6.3(b) or other provisions of this Agreement and
(iii) liabilities of such Member assumed by the Company or which are secured by
any property contributed by such Member to the Company.

(c) In the event any membership interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred membership interest.

(d) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in a manner
consistent with such Regulations. In the event that the Board shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
additions thereto or subtractions therefrom, are computed in order to comply
with such Regulations, the Board may make such modification, provided that it is
not likely to have a material effect on the amounts distributable to any Member
pursuant to Section 6.1 hereof upon the dissolution of the Company.

“Capital Contribution” means, with respect to any Member, the total amount of
cash and the initial Gross Asset Value of property (other than cash) contributed
to the capital of the Company by such Member, whether as an initial Capital
Contribution or as an additional Capital Contribution. Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessor in interest.

“Certificate Amendment” has the meaning given such term in the Recitals.

“Certified Public Accountants” means a firm of independent public accountants
selected from time to time by the Board.

“Claim” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages (whether actual, consequential or punitive),
including interest, penalties, reasonable attorneys’ fees, disbursements and
costs of investigations, deficiencies, levies, duties and imposts.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time. All references herein to sections of the Code shall include any
corresponding provision or provisions of succeeding law.

 

D-5



--------------------------------------------------------------------------------

“Common Units” means the common units of the MLP.

“Company” has the meaning given such term in the introductory paragraph of this
Agreement.

“Company Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum gain.”

“Compensation Committee” has the meaning given such term in Section 7.12.

“Conflicts Committee” has the meaning given such term in Section 7.10(c).

“Day” means a calendar day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of such period shall be automatically extended until the end
of the next succeeding Business Day.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such fiscal year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such fiscal
year or other period, Depreciation shall be an amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such fiscal year or other
period bears to such beginning adjusted tax basis; provided, however, that if
the federal income tax depreciation, amortization or other cost recovery
deduction for such fiscal year or other period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board.

“Director” or “Directors” has the meaning given such term in Section 7.2.

“Dispose,” “Disposing” or “Disposition” means, with respect to any asset
(including a Membership Interest or any portion thereof), a sale, assignment,
transfer, conveyance, gift, exchange or other disposition of such asset, whether
such disposition be voluntary, involuntary or by operation of Applicable Law.

“Disposing Member” has the meaning given such term in Section 4.2.

“Dissolution Event” has the meaning given such term in Section 13.1(a).

“Encumber,” “Encumbering” or “Encumbrance” means the creation of a security
interest, lien, pledge, mortgage or other encumbrance, whether such encumbrance
be voluntary, involuntary or by operation of Applicable Law.

“ETE Holdings” has the meaning given such term in the introductory paragraph of
this Agreement.

“ETE Holdings Capital Contribution” has the meaning given such term in the
Recitals.

 

D-6



--------------------------------------------------------------------------------

“ETP” has the meaning given such term in the introductory paragraph of this
Agreement.

“First Amended and Restated Limited Liability Company Agreement” has the meaning
given such term in the Recitals.

“Fourth Amended and Restated Limited Liability Company Agreement” has the
meaning given such term in the Recitals.

“GAAP” means generally accepted accounting principles.

“Governmental Authority” or “Governmental” means any federal, state, local or
foreign court or governmental or regulatory agency or authority or any
arbitration board, tribunal or mediator having jurisdiction over the Company or
its assets or Members.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset on the date of the
contribution, as determined by the Board using such reasonable method of
valuation as it may adopt.

(b) The Gross Asset Values of all Company assets immediately prior to the
occurrence of any event described in subparagraphs (i) through (v) below shall
be adjusted to equal their respective gross fair market values, as determined by
the Board using such reasonable method of valuation as it may adopt, as of the
following times:

(i) the acquisition of an interest in the Company by a new Member or the
acquisition of an additional interest in the Company by an existing Member, in
either case in exchange for more than a de minimis Capital Contribution, if the
Board reasonably determines that such adjustment is necessary or appropriate to
reflect the relative Membership Interests of the Members in the Company;

(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company assets as consideration for an interest in the Company, if the
Board reasonably determines that such adjustment is necessary or appropriate to
reflect the relative Membership Interests of the Members in the Company;

(iii) the liquidation or dissolution of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

(iv) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a partner capacity, or by a new Member
acting in a partner capacity or in anticipation of becoming a Member of the
Company, if the Board reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Membership Interests of the Members in the
Company; and

 

D-7



--------------------------------------------------------------------------------

(v) at such other times as the Board shall reasonably determine necessary or
advisable in order to comply with Regulations Sections 1.704-1(b) and 1.704-2.

(c) The Gross Asset Value of any Company asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution as
determined by the Board using such reasonable method of valuation as it may
adopt.

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that an adjustment pursuant to subparagraph (b) above is made in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

(e) If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subparagraph (a), subparagraph (b) or subparagraph (d) above, such
Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account with respect to such Company asset for purposes of computing Net Profits
and Net Losses.

“Incentive Plan” means any plan or arrangement pursuant to which the Company may
compensate its employees, consultants, directors and/or service providers.

“Indemnitee” means (a) any Person who is or was an Affiliate of the Company,
(b) any Person who is or was a member, partner, officer, director, employee,
agent or trustee of the Company or any Affiliate of the Company and (c) any
Person who is or was serving at the request of the Company or any Affiliate of
the Company as an officer, director, employee, member, partner, agent, fiduciary
or trustee of another Person; provided, that a Person shall not be an Indemnitee
by reason of providing, on a fee-for-services basis, trustee, fiduciary or
custodial services.

“Independent Director” has the meaning given such term in Section 7.10(b).

“Majority Interest” means greater than 50% of the Sharing Ratios.

“Member” means any Person executing this Agreement as of the date of this
Agreement as a member of the Company or hereafter admitted to the Company as a
member as provided in this Agreement, but such term does not include any Person
who has ceased to be a member in the Company.

 

D-8



--------------------------------------------------------------------------------

“Membership Interest” means, with respect to any Member, (a) that Member’s
status as a Member; (b) that Member’s share of the income, gain, loss, deduction
and credits of, and the right to receive distributions from, the Company;
(c) all other rights, benefits and privileges enjoyed by that Member (under the
Act, this Agreement or otherwise) in its capacity as a Member, including that
Member’s rights to vote, consent and approve and otherwise to participate in the
management of the Company, including through the Board; and (d) all obligations,
duties and liabilities imposed on that Member (under the Act, this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions.

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“Minimum Gain” means an amount, with respect to each Member Nonrecourse Debt,
equal to the Company Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability, determined in accordance with
Regulations Section 1.704-2(i).

“MLP” means Sunoco Logistics Partners L.P., a Delaware limited partnership, and
any successors thereto.

“Net Profits” or “Net Losses” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such fiscal year or
period determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, deduction or credit required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition of Net Profits and Net Losses shall increase the amount of such
income and/or decrease the amount of such loss;

(b) Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition of Net Profits and Net
Losses, shall decrease the amount of such income and/or increase the amount of
such loss;

(c) Gain or loss resulting from any disposition of Company assets, where such
gain or loss is recognized for federal income tax purposes, shall be computed by
reference to the Gross Asset Value of the Company assets disposed of,
notwithstanding that the adjusted tax basis of such Company assets differs from
its Gross Asset Value;

(d) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such income or loss, there shall be taken into
account Depreciation for such fiscal year or other period;

 

D-9



--------------------------------------------------------------------------------

(e) To the extent an adjustment to the adjusted tax basis of any asset included
in Company assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Profits and Net Losses;

(f) If the Gross Asset Value of any Company asset is adjusted in accordance with
subparagraph (b) or subparagraph (c) of the definition of “Gross Asset Value”
above, the amount of such adjustment shall be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses; and

(g) Notwithstanding any other provision of this definition of Net Profits and
Net Losses, any items that are specially allocated pursuant to Section 6.3(b)
and Section 6.3(d)(ii) hereof shall not be taken into account in computing Net
Profits or Net Losses. The amounts of the items of Company income, gain, loss or
deduction available to be specially allocated pursuant to Section 6.3(b) and
Section 6.3(d)(ii) hereof shall be determined by applying rules analogous to
those set forth in this definition of Net Profits and Net Losses.

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

“Notices” has the meaning given such term in Section 14.2.

“NYSE” has the meaning given such term in Section 7.10.

“Operating Partnership” means Sunoco Logistics Partners Operations L.P., a
Delaware limited partnership, and any successors thereto.

“Original Filing Date” has the meaning given such term in the Recitals.

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP, dated January 26, 2010, as amended, or any
successor agreement.

“Pennsylvania Certificate” has the meaning given such term in the Recitals.

“Person” means any individual, firm, partnership, corporation, limited liability
company, association, joint-stock company, unincorporated organization, joint
venture, trust, court, Governmental agency or any political subdivision thereof,
or any other entity.

“Prior Agreement” has the meaning given such term in the Recitals.

 

D-10



--------------------------------------------------------------------------------

“Proper Officers” means those officers of the Company authorized by the Board to
act on behalf of the Company.

“Regulations” means the Income Tax Regulations promulgated under the Code, as
may be amended from time to time (including corresponding provisions of
successor regulations).

“Retained Assets” has the meaning given such term in the Partnership Agreement.

“Second Amended and Restated Limited Liability Company Agreement” has the
meaning given such term in the Recitals.

“Sharing Ratio” means, subject in each case to adjustments in accordance with
this Agreement or in connection with Dispositions of Membership Interests,
(a) in the case of a Member executing this Agreement as of the date of this
Agreement or a Person acquiring such Member’s Membership Interest, the
percentage specified for that Member as its Sharing Ratio on Exhibit A, and
(b) in the case of Membership Interests issued pursuant to Section 3.1, the
Sharing Ratio established pursuant thereto; provided, however, that upon the
issuance of new Membership Interests pursuant to Section 3.1, the Sharing Ratios
of existing Members shall be adjusted so that the total of all Sharing Ratios
shall always equal 100%.

“Sun Delaware” has the meaning given such term in Recitals.

“Sunoco R&M” has the meaning given such term in the Recitals.

“Sun Pipe Line” has the meaning given such term in the Recitals.

“Tax Matters Partner” has the meaning given such term in Section 11.3(a).

“Term” has the meaning given such term in Section 2.6.

“Third Amended and Restated Limited Liability Company Agreement” has the meaning
given such term in the Recitals.

“Withdraw,” “Withdrawing” or “Withdrawal” means the withdrawal, resignation or
retirement of a Member from the Company as a Member. Such terms shall not
include any Dispositions of a Membership Interest (which are governed by Article
IV), even though the Member making a Disposition may cease to be a Member as a
result of such Disposition.

(b) Other terms defined herein have the meanings so given them.

Section 1.2 Construction.

Unless the context requires otherwise, (a) the gender of all words used in this
Agreement includes the masculine, feminine and neuter, (b) the singular forms of
nouns, pronouns and verbs shall include the plural and vice versa, (c) all
references to Articles and Sections refer to articles and sections in this
Agreement, each of which is made a part for all purposes, and (d) the term
“include” or “includes” means includes, without limitation, and “including”
means including, without limitation.

 

D-11



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

Section 2.1 Formation.

Sun Delaware formed the Company as a Pennsylvania limited liability company by
the filing of the Pennsylvania Certificate, dated as of the Original Filing
Date, with the Pennsylvania Department of State pursuant to the Act.

Section 2.2 Name.

The name of the Company is “Sunoco Partners LLC” and all Company business must
be conducted in that name or such other names that comply with Applicable Law as
the Board may select.

Section 2.3 Registered Office; Registered Agent; Principal Office.

The name of the Company’s registered agent for service of process is CT
Corporation System, and the address of the Company’s registered office in the
Commonwealth of Pennsylvania is 1818 Market Street, Suite 1500, Philadelphia,
Pennsylvania 19103. The principal place of business of the Company shall be
located at 1818 Market Street, Suite 1500, Philadelphia, Pennsylvania 19103. The
Board may change the Company’s registered agent or the location of the Company’s
registered office or principal place of business as the Board may from time to
time determine.

Section 2.4 Purpose.

The purpose and nature of the business to be conducted by the Company shall be
to (a) serve as the general partner of the MLP and, in connection therewith, to
exercise all rights conferred upon the Company as the general partner of the MLP
in accordance with the Partnership Agreement; (b) engage directly in, or enter
into or form any corporation, partnership, joint venture, limited liability
company or other arrangement to engage indirectly in, any business activity that
the Company is permitted to engage in and, in connection therewith, to exercise
all of the rights and powers conferred upon the Company pursuant to the
agreements relating to such business activity; (c) engage directly in, or enter
into or form any corporation, partnership, joint venture, limited liability
company or other arrangement to engage indirectly in, any business activity that
is approved by Members holding a Majority Interest and that lawfully may be
conducted by a limited liability company organized pursuant to the Act and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Company pursuant to the agreements relating to such business activity;
(d) guarantee, mortgage, pledge or encumber any or all of its assets in
connection with any indebtedness of the Company or any Affiliate of the Company
and (e) do anything necessary or appropriate to the foregoing, including the
making of capital contributions or loans to the MLP, the Operating Partnership
or any of its subsidiaries.

The Company shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in this Section 2.4
and for the protection and benefit of the Company.

 

D-12



--------------------------------------------------------------------------------

Section 2.5 Foreign Qualification.

Prior to the Company’s conducting business in any jurisdiction other than
Pennsylvania, the Board shall cause the Company to comply, to the extent
procedures are available and those matters are reasonably within the control of
the Board, with all requirements necessary to qualify the Company as a foreign
limited liability company in that jurisdiction. At the request of the Board, the
Members shall execute, acknowledge, swear to and deliver all certificates and
other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue and terminate the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

Section 2.6 Term.

The period of existence of the Company (the “Term”) commenced on the Original
Filing Date and shall end at such time as a certificate of dissolution is filed
with the Pennsylvania Department of State in accordance with Section 13.4.

Section 2.7 No State Law Partnership.

The Members intend that the Company not be a partnership (including a limited
partnership) or joint venture, and that no Member be a partner or joint venturer
of any other Member, for any purposes other than federal, state, local and
foreign income tax purposes, and this Agreement may not be construed to suggest
otherwise.

Section 2.8 Power of Attorney.

(a) Each Member and each Assignee hereby constitutes and appoints the Chief
Executive Officer, President and each Vice President, with full power of
substitution, as his true and lawful agent and attorney-in-fact, with full power
and authority in his name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Organizational Certificate and all amendments or
restatements thereof) that the Board deems necessary or appropriate to form,
qualify or continue the existence or qualification of the Company in the
Commonwealth of Pennsylvania and in all other jurisdictions in which the Company
may conduct business or own property; (B) all certificates, documents and other
instruments that the Board deems necessary or appropriate to reflect, in
accordance with its terms, any amendment, change, modification or restatement of
this Agreement; (C) all certificates, documents and other instruments (including
conveyances and a certificate of cancellation) that the Board deems necessary or
appropriate to reflect the dissolution and liquidation of the Company pursuant
to the terms of this Agreement; (D) all certificates, documents and other
instruments relating to the transfer of any Membership Interests; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Membership
Interests; and (F) all certificates, documents and other instruments (including
agreements and certificates of merger) relating to a merger or consolidation of
the Company; and

 

D-13



--------------------------------------------------------------------------------

(ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments
necessary or appropriate, in the sole discretion of the Board, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Members hereunder or is consistent
with the terms of this Agreement or is necessary to effectuate the terms or
intent of this Agreement.

Nothing contained in this Section 2.8 shall be construed as authorizing the
Board or any officer to do any of the following except as expressly provided for
in this Agreement: (A) amend, change, modify or restate this Agreement;
(B) dissolve or liquidate the Company, (C) determine the rights, preferences and
privileges of any class or series of Membership Interests, or (D) enter into a
merger or consolidation of the Company.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and not be affected by the
subsequent death, incompetency, disability, incapacity, dissolution, bankruptcy
or termination of any Member or the transfer of any Membership Interests and
shall extend to a Member’s heirs, successors, assigns and representatives.

ARTICLE III

MEMBERSHIP

Section 3.1 Membership Interests; Additional Members.

As of the date hereof, the Members own Membership Interests in the Company with
the Sharing Ratios as reflected in Exhibit A attached hereto. Persons may be
admitted to the Company as Members on such terms and conditions as the Board
determines at the time of admission. The terms of admission or issuance must
specify the Sharing Ratios applicable thereto and may provide for the creation
of different classes or groups of Members having different rights, powers and
duties. The Board may reflect the creation of any new class or group in an
amendment to this Agreement indicating the different rights, powers and duties,
and such an amendment shall be approved by the Board and executed by the Proper
Officers. The current Members may also admit Persons to the Company as Members
on such terms and conditions as the Members may determine in their own
discretion at the time of admission. Any such admission is effective only after
such new Member has executed and delivered to the Members and the Company an
instrument containing the notice address of the new Member, the Member’s
ratification of this Agreement and agreement to be bound by it.

Section 3.2 Access to Information.

Each Member shall be entitled to receive any information that it may request
concerning the Company; provided, however, that this Section 3.2 shall not
obligate the Company to create any information that does not already exist at
the time of such request (other than to convert

 

D-14



--------------------------------------------------------------------------------

existing information from one medium to another, such as providing a printout of
information that is stored in a computer database). Each Member shall also have
the right, upon reasonable notice and at all reasonable times during usual
business hours, to inspect the properties of the Company and to audit, examine
and make copies of the books of account and other records of the Company. Such
right may be exercised through any agent or employee of such Member designated
in writing by it or by an independent public accountant, engineer, attorney or
other consultant so designated. All costs and expenses incurred in any
inspection, examination or audit made on such Member’s behalf shall be borne by
such Member.

Section 3.3 Liability.

(a) No Member or Assignee shall be liable for the debts, obligations or
liabilities of the Company.

(b) The Company and the Members agree that the rights, duties and obligations of
the Members in their capacities as members of the Company are only as set forth
in this Agreement and as otherwise arise under the Act. Furthermore, the Members
agree that the existence of any rights of a Member, or the exercise or
forbearance from exercise of any such rights, shall not create any duties or
obligations of the Member in their capacities as members of the Company, nor
shall such rights be construed to enlarge or otherwise alter in any manner the
duties and obligations of the Members.

Section 3.4 Withdrawal.

A Member does not have the right or power to Withdraw.

ARTICLE IV

DISPOSITION OF MEMBERSHIP INTERESTS

Section 4.1 General Restrictions.

A Member may not Dispose of all or any portion of its Membership Interests
except in strict accordance with this Article IV. References in this Article IV
to Dispositions of a Membership Interest shall also refer to Dispositions of a
portion of a Membership Interest. Any attempted Disposition of a Membership
Interest, other than in strict accordance with this Article IV, shall be, and is
hereby declared, null and void ab initio. The Members agree that a breach of the
provisions of this Article IV may cause irreparable injury to the Company and to
the other Members for which monetary damages (or other remedies at law) are
inadequate in view of (a) the complexities and uncertainties in measuring the
actual damages that would be sustained by reason of the failure of a Member to
comply with such provisions and (b) the uniqueness of the business and the
relationship among the Members. Accordingly, the Members agree that the
provisions of this Article IV may be enforced by specific performance.

Section 4.2 Admission of Assignee as a Member.

An Assignee has the right to be admitted to the Company as a Member, with the
Membership Interests (and attendant Sharing Ratio) so transferred to such
Assignee, only if (a) the Member making the Disposition (a “Disposing Member”)
has granted the Assignee either (i) all, but not less than all, of such
Disposing Member’s Membership Interests or (ii) the express right to be so
admitted; and (b) such Disposition is effected in strict compliance with this
Article IV.

 

D-15



--------------------------------------------------------------------------------

Section 4.3 Requirements Applicable to All Dispositions and Admissions.

Any Disposition of Membership Interests and any admission of an Assignee as a
Member shall also be subject to the following requirements, and such Disposition
(and admission, if applicable) shall not be effective unless such requirements
are complied with; provided, however, that the Board, in its sole and absolute
discretion, may waive any of the following requirements:

(a) Disposition Documents. The following documents must be delivered to the
Board and must be satisfactory, in form and substance, to the Board:

(i) Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effected.

(ii) Ratification of this Agreement. With respect to any Disposition, an
instrument, executed by the Disposing Member and its Assignee, containing the
following information and agreements, to the extent they are not contained in
the instrument described in Section 4.3(a)(i): (A) the notice address of the
Assignee; (B) the Sharing Ratios after the Disposition of the Disposing Member
and its Assignee (which together must total the Sharing Ratio of the Disposing
Member before the Disposition); (C) the Assignee’s ratification of this
Agreement and agreement to be bound by it; and (D) representations and
warranties by the Disposing Member and its Assignee that (1) the Disposition and
admission is being made in accordance with Applicable Laws, and (2) the matters
set forth in Section 4.3(a)(i) and this Section 4.3(a)(ii) are true and correct.

(iii) Opinions. With respect to any Disposition, such opinions of counsel
regarding tax and securities law matters as the Board, in its sole discretion,
may require.

(b) Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission of the Assignee as a
Member, including the legal fees incurred in connection with the legal opinions
referred to in Section 4.3(a)(iii).

(c) No Release. No Disposition of Membership Interests shall effect a release of
the Disposing Member from any liabilities to the Company or the other Members
arising from events occurring prior to the Disposition.

 

D-16



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL CONTRIBUTIONS

Section 5.1 Capital Contributions.

Contemporaneously with the adoption by the Members of this Agreement, each
Member, as a result of its Capital Contributions, shall be deemed to have a
Membership Interest in the Company with the Sharing Ratio as set forth next to
the Member’s name on Exhibit A.

Section 5.2 Loans.

If the Company does not have sufficient cash to pay its obligations, any
Member(s) that may agree to do so with the consent of the Board may advance all
or part of the needed funds to or on behalf of the Company. An advance described
in this Section 5.2 constitutes a loan from the Member to the Company, bears
interest at a rate determined by the Board from the date of the advance until
the date of payment and is not a Capital Contribution.

Section 5.3 Return of Contributions.

Except as expressly provided herein, no Member is entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member’s Capital Contributions.

Section 5.4 Capital Accounts.

An individual Capital Account shall be established and maintained for each
Member in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv). A
Member that has more than one class or series of Membership Interest shall have
a single Capital Account that reflects all such class, classes or series of
Membership Interests, regardless of the classes or series of Membership
Interests owned by such Member and regardless of the time or manner in which
such Membership Interests were acquired. Upon the Disposition of all or a
portion of a Membership Interest, the Capital Account of the Disposing Member
that is attributable to such Membership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(l).

ARTICLE VI

DISTRIBUTIONS AND ALLOCATIONS

Section 6.1 Distributions.

Except as otherwise provided in Section 6.2, the Company shall distribute to the
Members, within 45 days following the end of each Quarter, all funds of the
Company, except for funds that all of the Members determine are needed for the
payment of existing or foreseeable Company obligations and expenditures. All
such distributions made pursuant to this Section 6.1 shall be made to all
Members simultaneously in proportion to their respective Sharing Ratios (at the
time the amounts of such distributions are determined) at such times as shall be
determined by all of the Members, subject to this Section 6.1; provided,
however, any loans from Members pursuant to Section 5.2 shall be repaid prior to
any distributions to Members pursuant to this Section 6.1.

 

D-17



--------------------------------------------------------------------------------

Section 6.2 Distributions on Dissolution and Winding Up.

Upon the dissolution and winding up of the Company, after adjusting the Capital
Accounts for all distributions made under Section 6.1 and all allocations under
this Article VI, all available proceeds distributable to the Members as
determined under Section 13.2 shall be distributed to all of the Members in
amounts equal to the Members’ positive Capital Account balances.

Section 6.3 Allocations.

(a) Allocations of Net Profits and Losses. Except as otherwise provided in this
Section 6.3:

(i) Net Profits (and items thereof) for any fiscal period shall be allocated to
the Members in proportion to their respective Sharing Ratios.

(ii) Net Losses (and items thereof) for any fiscal period shall be allocated to
the Members in proportion to their respective Sharing Ratios.

(b) Regulatory Allocations. Notwithstanding the foregoing provisions of this
Section 6.3, the following special allocations shall be made in the following
order of priority:

(i) Minimum Gain Chargeback. If there is a net decrease in Company Minimum Gain
during any taxable year, then each Member shall be allocated items of Company
income and gain for such taxable year (and, if necessary, for subsequent years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain, determined in accordance with Regulations Section 1.704-2(g)(2). This
Section 6.3(b)(i) is intended to comply with the minimum gain chargeback
requirement of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(ii) Member Minimum Gain Chargeback. If there is a net decrease in Minimum Gain
attributable to a Member Nonrecourse Debt during any taxable year, then each
Member who has a share of the Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such taxable year (and, if necessary, for subsequent years) in an
amount equal to such Member’s share of the net decrease in Minimum Gain
attributable to such Member Nonrecourse Debt, determined in a manner consistent
with the provisions of Regulations Section 1.704-2(i)(4). This
Section 6.3(b)(ii) is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

D-18



--------------------------------------------------------------------------------

(iii) Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation, or distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), then items of income and gain shall
be allocated to all such Members (in proportion to the amounts of their
respective deficit Adjusted Capital Accounts) in an amount and manner sufficient
to eliminate the deficit balance in the Adjusted Capital Account of such Member
as quickly as possible. It is intended that this Section 6.3(b)(iii) qualify and
be construed as a “qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(iv) Limitation on Allocation of Net Loss. If the allocation of Net Loss (or
items of loss or deduction) to a Member as provided in Section 6.3(a)(ii) would
create or increase an Adjusted Capital Account deficit, then there shall be
allocated to such Member only that amount of Net Loss (or items of loss or
deduction) as will not create or increase an Adjusted Capital Account deficit.
The Net Loss (or items of loss or deduction) that would, absent the application
of the preceding sentence, otherwise be allocated to such Member shall be
allocated to the other Members in proportion to their respective Sharing Ratios,
subject to the limitations of this Section 6.3(b)(iv).

(v) Certain Additional Adjustments. To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its interest, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in accordance with their respective Sharing Ratios in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(vi) Nonrecourse Deductions. The Nonrecourse Deductions for each taxable year
shall be allocated to the Members in proportion to their respective Sharing
Ratios.

(vii) Member Nonrecourse Deductions. The Member Nonrecourse Deductions shall be
allocated each year to the Member that bears the economic risk of loss (within
the meaning of Regulations Section 1.752-2) for the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable.

(viii) Curative Allocations. The allocations set forth in Sections 6.3(b)(i),
(ii), (iii), (iv), (v), (vi) and (vii) (the “Regulatory Allocations”) are
intended to comply with certain requirements of Regulations Sections 1.704-1(b)
and 1.704-2(i). Notwithstanding the provisions of Section 6.3(a), the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Members so that, to the extent possible, the
net amount of such allocations of other items and the Regulatory Allocations to
each Member shall be equal to the net amount that would have been allocated to
each such Member if the Regulatory Allocations had not occurred.

 

D-19



--------------------------------------------------------------------------------

(c) Tax Allocations.

(i) Except as provided in Section 6.3(c)(ii), for income tax purposes under the
Code and the Regulations each Company item of income, gain, loss, deduction and
credit shall be allocated among the Members as its correlative item of “book”
income, gain, loss, deduction or credit is allocated pursuant to this
Section 6.3.

(ii) Tax items with respect to any Company asset that is contributed to the
Company with a Gross Asset Value that varies from its basis in the hands of the
contributing Member immediately preceding the date of contribution shall be
allocated among the Members for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such variation.
The Company shall account for such variation using any method approved under
Code Section 704(c) and the applicable Regulations as chosen by the Board. If
the Gross Asset Value of any Company asset is adjusted pursuant to the
definition of “Gross Asset Value” herein, subsequent allocations of income,
gain, loss, deduction and credit with respect to such Company asset shall take
account of any variation between the adjusted basis of such Company asset for
federal income tax purposes and its Gross Asset Value in a manner consistent
with Code Section 704(c) and the applicable Regulations using any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the Board. Allocations pursuant to this Section 6.3(c)(ii) are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Profits, Net Losses and any other items or distributions pursuant to any
provision of this Agreement.

(d) Other Tax Provisions.

(i) All items of income, gain, loss, deduction or credit shall be allocated, and
all distributions shall be made, to the Persons shown on the records of the
Company to have been Members as of the last calendar day of the period for which
the allocation or distribution is to be made. Notwithstanding the foregoing, if
during any taxable year there is a change in any Member’s Sharing Ratio, the
Members agree that their allocable shares of such items for the taxable year
shall be determined on any method determined by the Board to be permissible
under Code Section 706 and the related Treasury Regulations to take account of
the Members’ varying Sharing Ratios.

(ii) In the event that the Code or any Regulations require allocations of items
of income, gain, loss, deduction or credit different from those set forth in
this Section 6.3, the Board is hereby authorized to make new allocations in
reliance on the Code and such Regulations, and no such new allocation shall give
rise to any claim or cause of action by any Member.

(iii) For purposes of determining a Member’s proportional share of the Company’s
“excess nonrecourse liabilities” within the meaning of Regulations
Section 1.752-3(a)(3), each Member’s interest in Net Profits shall be such
Member’s Sharing Ratio.

 

D-20



--------------------------------------------------------------------------------

(e) Withholding. The Company may withhold distributions or portions thereof if
it is required to do so by any applicable rule, regulation, or law, and each
Member hereby authorizes the Company to withhold from or pay on behalf of or
with respect to such Member any amount of federal, state, local or foreign taxes
that the Board determines that the Company is required to withhold or pay with
respect to any amount distributable or allocable to such Member pursuant to this
Agreement. Any amount paid on behalf of or with respect to a Member pursuant to
this Section 6.3(e) shall be treated as having been distributed to such Member
as an advance against the next distributions that would otherwise be made to
such Member, and such amount shall be satisfied by offset from such next
distributions. Each Member will furnish the Board with such information as may
reasonably be requested by the Board from time to time to determine whether
withholding is required, and each Member will promptly notify the Board if such
Member determines at any time that it is subject to withholding.

Section 6.4 Limitation on Distributions.

Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Member on account of its interest
in the Company if such distribution would violate any Applicable Law.

ARTICLE VII

MANAGEMENT

Section 7.1 Management by Board of Directors and Officers.

(a) Except as otherwise provided herein, the business and affairs of the Company
shall be managed under the direction of the Board of Directors of the Company
(the “Board”). The Board shall possess all rights and powers which are possessed
by “managers” under the Act and otherwise by Applicable Law, subject to the
other provisions provided herein. Except as otherwise provided for herein, the
Members hereby consent to the exercise by the Board of all such powers and
rights conferred on it by the Act or otherwise by Applicable Law with respect to
the management and control of the Company.

(b) Except as otherwise specifically provided in this Agreement, the authority
and functions of the Board, on the one hand, and of the officers, on the other
hand, shall be identical to the authority and functions of the board of
directors and officers, respectively, of a corporation organized under the
Business Corporation Law of 1988, as amended, of the Commonwealth of
Pennsylvania. The officers shall be vested with such powers and duties as are
set forth in Article VIII and as are specified by the Board from time to time.
Accordingly, except as otherwise specifically provided in this Agreement, the
day-to-day activities of the Company shall be conducted on the Company’s behalf
by the officers who shall be agents of the Company. In addition to the powers
and authority expressly conferred on the Board by this Agreement, the Board may
exercise all such powers of the Company and do all such acts and things as are
not restricted by this Agreement, the Partnership Agreement, the Act or
Applicable Law.

(c) Notwithstanding anything herein to the contrary, the Members have exclusive
authority over the internal business and affairs of the Company that do not
relate to the management and control of the MLP and its subsidiaries. For
illustrative purposes, the internal business and affairs of the Company where
the Members shall have exclusive authority include (i) the amount and timing of
distributions paid by the Company, (ii) the issuance or repurchase of

 

D-21



--------------------------------------------------------------------------------

any equity interests in the Company, (iii) the prosecution, settlement or
management of any claim made directly against the Company, (iv) the decision to
sell, convey, transfer or pledge any asset of the Company, (v) the decision to
amend, modify or waive any rights relating to the assets of the Company and
(vi) the decision to enter into any agreement to incur an obligation of the
Company other than an agreement entered into for and on behalf of the MLP for
which the Company is liable exclusively by virtue of the Company’s capacity as
general partner of the MLP or of any of its Affiliates.

(d) Notwithstanding anything herein to the contrary, the Members shall have
exclusive authority to cause the Company to exercise the rights of the Company
as general partner of the MLP (or those exercisable after the Company ceases to
be the general partner of the MLP) where (a) the Company makes a determination
or takes or declines to take any other action in its individual capacity under
the Partnership Agreement or (b) where the Partnership Agreement permits the
Company to make a determination or take or decline to take any other action free
of any fiduciary obligation to the MLP or at the option of the Company (or some
other variation of that phrase). For illustrative purposes, a list of provisions
where the Company would be acting in its individual capacity or is permitted to
act free of any fiduciary obligation to the MLP or at its option is contained in
Exhibit B hereto, which list is not intended to be comprehensive.

(e) In addition, notwithstanding anything herein to the contrary, without
obtaining the written consent of the Members holding a Majority Interest, the
Company shall not take any action to (i) amend the Partnership Agreement,
(ii) cause the MLP to merge or consolidate with any party, (iii) sell or cause
the MLP to sell all or substantially all of the assets of the MLP or (iv) cause
the MLP to voluntarily liquidate or dissolve.

Section 7.2 Number; Qualification; Tenure.

The number of directors constituting the Board shall be between three and twelve
(each a “Director” and, collectively, the “Directors”), unless otherwise fixed
from time to time pursuant to a resolution adopted by a majority of the
Directors. A Director need not be a Member. Each Director shall be elected or
approved by the Members and shall serve as a Director of the Company for a term
of one year (or their earlier death or removal from office) or until their
successors are elected and qualified.

Section 7.3 Regular Meetings.

Regular meetings of the Board shall be held at such time and place as shall be
designated from time to time by resolution of the Board. Notice of such regular
quarterly and annual meetings shall not be required.

Section 7.4 Special Meetings.

A special meeting of the Board may be called at any time at the written request
of (a) the Chairman of the Board or (b) any three Directors.

 

D-22



--------------------------------------------------------------------------------

Section 7.5 Notice.

Written notice of all special meetings of the Board must be given to all
Directors at least two Business Days prior to any special meeting of the Board.
All notices and other communications to be given to Directors shall be
sufficiently given for all purposes hereunder if in writing and delivered by
hand, courier or overnight delivery service or three days after being mailed by
certified or registered mail, return receipt requested, with appropriate postage
prepaid, or when received in the form of a telegram or facsimile, and shall be
directed to the address or facsimile number as such Director shall designate by
notice to the Company. Neither the business to be transacted at, nor the purpose
of, any regular or special meeting of the Board need be specified in the notice
of such meeting, except for amendments to this Agreement, as provided herein.
Attendance of a Director at a meeting shall constitute waiver of notice of such
meeting, except where such Director attends the meeting for the express purpose
of objecting to the transaction of any business on the ground that the meeting
is not lawfully called or convened. A meeting may be held at any time without
notice if all the Directors are present or if those not present waive notice of
the meeting either before or after such meeting.

Section 7.6 Action by Consent of Board or Committee of Board.

To the extent permitted by Applicable Law, the Board, or any committee of the
Board, may act without a meeting so long as all members of the Board or
committee shall have executed a written consent with respect to any action taken
in lieu of a meeting.

Section 7.7 Conference Telephone Meetings.

Directors or members of any committee of the Board may participate in a meeting
of the Board or such committee by means of conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

Section 7.8 Quorum.

A majority of all Directors, present in person or participating in accordance
with Section 7.7, shall constitute a quorum for the transaction of business, but
if at any meeting of the Board there shall be less than a quorum present, a
majority of the Directors present may adjourn the meeting from time to time
without further notice. Except as otherwise required by Applicable Law, all
decisions of the Board, or any committee of the Board, shall require the
affirmative vote of a majority of all Directors of the Board, or any committee
of the Board, respectively. The Directors present at a duly organized meeting
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Directors to leave less than a quorum.

Section 7.9 Vacancies; Increases in the Number of Directors.

Unless otherwise provided in this Agreement, vacancies and newly created
directorships resulting from any increase in the number of Directors may be
filled by a majority of the Directors then in office, although less than a
quorum, or a sole remaining Director; and any Director so chosen shall hold
office until the next annual election and until his successor shall be duly
elected and shall qualify, unless sooner displaced.

 

D-23



--------------------------------------------------------------------------------

Section 7.10 Committees.

(a) The Board may establish committees of the Board and may delegate any of its
responsibilities, except as otherwise prohibited by Applicable Law, to such
committees.

(b) The Board shall have an audit committee comprised of three Directors, all of
whom shall be Independent Directors. Such audit committee shall establish a
written audit committee charter in accordance with the rules of the New York
Stock Exchange (the “NYSE”), as amended from time to time. “Independent
Director” shall mean Directors meeting the independence and experience
requirements as set forth most recently by the NYSE.

(c) The Board shall have a conflicts committee (the “Conflicts Committee”)
comprised of at least two Directors, all of whom shall be Independent Directors
and none of whom shall be (i) security holders, officers or employees of the
Company, (ii) officers, directors or employees of any Affiliate of the Company
or (iii) holders of any ownership interest in the MLP, the Operating Partnership
or any of its subsidiaries other than Common Units. Any matter approved by the
Conflicts Committee in the manner provided for in the Partnership Agreement
shall be conclusively deemed to be fair and reasonable to the MLP, and not a
breach by the Company or the Directors of any fiduciary or other duties owed to
the MLP by the Company or the Directors.

(d) A majority of any committee, present in person or participating in
accordance with Section 7.7, shall constitute a quorum for the transaction of
business of such committee.

(e) A majority of any committee may determine its action and fix the time and
place of its meetings unless the Board shall otherwise provide. Notice of such
meetings shall be given to each member of the committee in the manner provided
for in Section 7.5. The Board shall have power at any time to fill vacancies in,
to change the membership of or to dissolve any such committee. Nothing herein
shall be deemed to prevent the Board from appointing one or more committees
consisting in whole or in part of persons who are not Directors; provided,
however, that no such committee shall have or may exercise any authority of the
Board.

Section 7.11 Removal.

Any Director or the entire Board may be removed, with or without cause, by the
Members holding a Majority Interest.

Section 7.12 Administration of Incentive Plans.

Incentive Plans shall be administered by the Board acting as an administrative
committee of the whole or by another administrative committee comprised of
Directors appointed from time to time by the Board (in each case, the
“Compensation Committee”).

 

D-24



--------------------------------------------------------------------------------

ARTICLE VIII

OFFICERS

Section 8.1 Elected Officers.

The officers of the Company shall serve at the pleasure of the Board. Such
officers shall have the authority and duties delegated to each of them,
respectively, by the Board from time to time. The elected officers of the
Company shall be a Chairman of the Board, a Chief Executive Officer, a
President, a Chief Financial Officer, a Secretary, a Treasurer and such other
officers (including, without limitation, Executive Vice Presidents, Senior Vice
Presidents and Vice Presidents) as the Board from time to time may deem proper.
The Chairman of the Board shall be chosen from among the Directors. All officers
elected by the Board shall each have such powers and duties as generally pertain
to their respective offices, subject to the specific provisions of this Article
VIII. The Board or any committee thereof may from time to time elect or appoint,
as the case may be, other officers (including one or more Assistant Secretaries
and Assistant Treasurers) and agents, as may be necessary or desirable for the
conduct of the business of the Company. Such other officers and agents shall
have such duties and shall hold their offices for such terms as shall be
provided in this Agreement or as may be prescribed by the Board or such
committee, as the case may be.

Section 8.2 Election and Term of Office.

The officers of the Company shall be elected annually by the Board at the
regular meeting of the Board held after the annual meeting of the Members or at
such time and for such term as the Board shall determine. Each officer shall
hold office until such person’s successor shall have been duly elected and shall
have qualified or until such person’s death or until he shall resign or be
removed pursuant to Section 8.13.

Section 8.3 Chairman of the Board.

The Chairman of the Board shall preside at all meetings of the Members and of
the Board. If the Chairman is unable to preside at a meeting of the Board and
the Chief Executive Officer is also unable to preside at such meeting pursuant
to Section 8.4, then the Directors may appoint another Director to preside at
such meeting. The Directors also may elect a Vice-Chairman to act in the place
of the Chairman upon his absence or inability to act.

Section 8.4 Chief Executive Officer.

The Chief Executive Officer shall be responsible for the general management of
the affairs of the Company and shall perform all duties incidental to such
person’s office that may be required by law and all such other duties as are
properly required of him by the Board. He shall make reports to the Board and
the Members and shall see that all orders and resolutions of the Board and of
any committee thereof are carried into effect. The Chief Executive Officer shall
have full authority to execute all deeds, mortgages, bonds, contracts, documents
or other instruments except in cases where the execution thereof shall be
expressly delegated by the Board or by this Agreement to some other officer or
agent of the Company or shall be required by law to be otherwise executed. The
Chairman of the Board may serve in the capacity of Chief

 

D-25



--------------------------------------------------------------------------------

Executive Officer. If the Chairman of the Board does not so serve, then the
Chief Executive Officer, if he is also a Director, shall, in the absence of or
because of the inability to act of the Chairman of the Board, perform all duties
of the Chairman of the Board and preside at all meetings of the Board.

Section 8.5 President.

The Chief Executive Officer may serve in the capacity of President. If the Chief
Executive Officer does not so serve, then the President shall assist the Chief
Executive Officer in the administration and operation of the Company’s business
and general supervision of its policies and affairs. The President shall have
full authority to execute all deeds, mortgages, bonds, contracts, documents or
other instruments, except in cases where the execution thereof shall be
expressly delegated by the Board or this Agreement to some other officer or
agent of the Company or shall be required by law to be otherwise executed.

Section 8.6 Chief Financial Officer.

The Chief Financial Officer shall be responsible for financial reporting for the
Company and shall perform all duties incidental to such person’s office that may
be required by law and all such other duties as are properly required of him by
the Board. He shall make reports to the Board and shall see that all orders and
resolutions of the Board and of any committee thereof relating to financial
reporting are carried into effect.

Section 8.7 Vice Presidents.

Each Executive Vice President and Senior Vice President and any Vice President,
in the order of seniority, unless otherwise determined by the Board, shall have
such of the authority and perform such of the duties of the President as may be
provided in this Agreement or assigned to them by the Board or the President.
Vice Presidents shall assist the President in the performance of the duties
assigned to the President and, in assisting the President, each Vice President
shall for such purpose have the powers of the President.

Section 8.8 Treasurer.

(a) The Treasurer shall exercise general supervision over the receipt, custody
and disbursement of corporate funds. The Treasurer shall cause the funds of the
Company to be deposited in such banks as may be authorized by the Board, or in
such banks as may be designated as depositories in the manner provided by
resolution of the Board. The Treasurer shall, in general, perform all duties
incident to the office of Treasurer and shall have such further powers and
duties and shall be subject to such directions as may be granted or imposed from
time to time by the Board.

(b) Assistant Treasurers shall have such of the authority and perform such of
the duties of the Treasurer as may be provided in this Agreement or assigned to
them by the Board or the Treasurer. Assistant Treasurers shall assist the
Treasurer in the performance of the duties assigned to the Treasurer and, in
assisting the Treasurer, each Assistant Treasurer shall for such purpose have
the powers of the Treasurer.

 

D-26



--------------------------------------------------------------------------------

Section 8.9 Secretary.

(a) The Secretary shall keep or cause to be kept, in one or more books provided
for that purpose, the minutes of all meetings of the Board, the committees of
the Board and the Members. The Secretary shall (i) see that all notices are duly
given in accordance with the provisions of this Agreement and as required by
law; (ii) be custodian of the records and the seal of the Company and affix and
attest the seal to all documents to be executed on behalf of the ompany under
its seal; (iii) see that the books, reports, statements, certificates and other
documents and records required by law to be kept and filed are properly kept and
filed; and (iv) in general, perform all the duties incident to the office of
Secretary and such other duties as from time to time may be assigned to the
Secretary by the Board.

(b) Assistant Secretaries shall have such of the authority and perform such of
the duties of the Secretary as may be provided in this Agreement or assigned to
them by the Board or the Secretary. Assistant Secretaries shall assist the
Secretary in the performance of the duties assigned to the Secretary and, in
assisting the Secretary, each Assistant Secretary shall for such purpose have
the powers of the Secretary.

Section 8.10 Powers of Attorney.

The Company may grant powers of attorney or other authority as appropriate to
establish and evidence the authority of the officers and other Persons.

Section 8.11 Delegation of Authority.

Unless otherwise provided by resolution of the Board, only the Chief Executive
Officer and President shall have the power or authority to delegate to any
Person such officer’s rights and powers as an officer to execute ordinary course
of business contracts on behalf of the Company.

Section 8.12 Compensation.

The officers shall receive such compensation for their services as may be
approved by the Board. In addition, the officers and agents shall be entitled to
be reimbursed for out-of-pocket costs and expenses incurred in the course of
their service hereunder. The Directors shall be entitled to be reimbursed for
out-of-pocket costs and expenses reasonably incurred in the course of their
service hereunder.

Section 8.13 Removal.

Any officer elected, or agent appointed, by the Board may be removed by the
affirmative vote of a majority of the Board whenever, in their judgment, the
best interests of the Company would be served thereby. No elected officer shall
have any contractual rights against the Company for compensation by virtue of
such election beyond the date of the election of such person’s successor, such
person’s death, such person’s resignation or such person’s removal, whichever
event shall first occur, except as otherwise provided in an employment contract
or under an employee deferred compensation plan.

 

D-27



--------------------------------------------------------------------------------

Section 8.14 Vacancies.

A newly created elected office and a vacancy in any elected office because of
death, resignation or removal may be filled by the Board for the unexpired
portion of the term at any meeting of the Board.

ARTICLE IX

MEMBER MEETINGS

Section 9.1 Meetings.

Except as otherwise provided in this Agreement, all acts of the Members to be
taken hereunder shall be taken in the manner provided in this Article IX. An
annual meeting of the Members for the transaction of such business as may
properly come before the meeting shall be held at such time and place as the
Board shall specify in the notice of the meeting, which shall be delivered to
each Member at least 10 and not more than 60 days prior to such meeting. Special
meetings of the Members may be called by the Board or by any Member. A Member
shall call a meeting by delivering to the Board one or more requests in writing
stating that the signing Member wishes to call a meeting and indicating the
general or specific purposes for which the meeting is to be called.

Section 9.2 Notice of Meeting.

Notice of a meeting called pursuant to Section 9.1 shall be given to the Members
in writing by mail or other means of written communication in accordance with
Section 14.2. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.
Attendance of a Member at a meeting shall constitute a waiver of notice of such
meeting, except where a Member attends the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

Section 9.3 Voting.

Any matter to be acted upon by the Members shall require the affirmative vote or
consent of holders of a Majority Interest.

Section 9.4 Action by Consent of Members.

Any action that may be taken at a meeting of the Members may be taken without a
meeting if an approval in writing setting forth such action is signed by the
Members holding not less than the minimum percentage of the Sharing Ratios that
would be necessary to authorize or take such action at a meeting at which all
the Members entitled to vote on such matter were present and voted.

 

D-28



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION OF DIRECTORS,

OFFICERS, EMPLOYEES AND AGENTS

Section 10.1 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Company from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that in each case the Indemnitee acted in
good faith and in a manner that such Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company and, with respect to any
criminal proceeding, had no reasonable cause to believe its conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee acted in a manner contrary to
that specified above. Any indemnification pursuant to this Section 10.1 shall be
made only out of the assets of the Company.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 10.1(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of any undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 10.1.

(c) The indemnification provided by this Section 10.1 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

(d) The Company may purchase and maintain insurance on behalf of the Company,
its Affiliates and such other Persons as the Company shall determine, against
any liability that may be asserted against or expense that may be incurred by
such Person in connection with the Company’s activities or such Person’s
activities on behalf of the Company, regardless of whether the Company would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.

(e) For purposes of this Section 10.1, (i) the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; (ii) excise taxes assessed on

 

D-29



--------------------------------------------------------------------------------

an Indemnitee with respect to an employee benefit plan pursuant to applicable
law shall constitute “fines” within the meaning of Section 10.1(a); and
(iii) action taken or omitted by the Indemnitee with respect to any employee
benefit plan in the performance of its duties for a purpose reasonably believed
by it to be in the interest of the participants and beneficiaries of the plan
shall be deemed to be for a purpose that is in, or not opposed to, the best
interests of the Company.

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 10.1 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(g) The provisions of this Section 10.1 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

(h) No amendment, modification or repeal of this Section 10.1 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.1 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 10.2 Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company or any other
Persons who have acquired membership interests in the Company, for losses
sustained or liabilities incurred as a result of any act or omission if such
Indemnitee acted in good faith.

(b) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Company, such
Indemnitee acting in connection with the Company’s business or affairs shall not
be liable to the Company or to any Member for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or otherwise modify the duties and liabilities of an
Indemnitee otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and liabilities of such Indemnitee.

(c) Any amendment, modification or repeal of this Section 10.2 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability to the Company, and the Company’s directors, officers and
employees under this Section 10.2 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

D-30



--------------------------------------------------------------------------------

ARTICLE XI

TAXES

Section 11.1 Tax Returns.

The Tax Matters Partner of the Company shall prepare and timely file (on behalf
of the Company) all federal, state, local and foreign tax returns required to be
filed by the Company. Each Member shall furnish to the Company all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and filed.
The Company shall bear the costs of the preparation and filing of its returns.

Section 11.2 Tax Elections.

(a) The Company shall make the following elections on the appropriate tax
returns:

(i) to adopt as the Company’s fiscal year the calendar year;

(ii) to adopt the accrual method of accounting;

(iii) if a distribution of the Company’s property as described in Section 734 of
the Code occurs or upon a transfer of Membership Interest as described in
Section 743 of the Code occurs, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code, to adjust the basis of the Company’s
properties;

(iv) to elect to amortize the organizational expenses of the Company ratably
over a period of 60 months as permitted by Section 709(b) of the Code; and

(v) any other election the Board may deem appropriate.

(b) Neither the Company nor any Member shall make an election for the Company to
be excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state, local
or foreign law and no provision of this Agreement (including Section 2.7) shall
be construed to sanction or approve such an election.

Section 11.3 Tax Matters Partner.

(a) ETP will act as the “tax matters partner” of the Company pursuant to
Section 6231(a)(7) of the Code (the “Tax Matters Partner”). The Tax Matters
Partner shall take such action as may be necessary to cause to the extent
possible each Member to become a “notice partner” within the meaning of
Section 6223 of the Code. The Tax Matters Partner shall inform each Member of
all significant matters that may come to its attention in its capacity as Tax
Matters Partner by giving notice thereof on or before the fifth Business Day
after becoming aware thereof and, within that time, shall forward to each Member
copies of all significant written communications it may receive in that
capacity.

(b) The Tax Matters Partner shall take no action without the authorization of
the Board, other than such action as may be required by Applicable Law. Any cost
or expense incurred by the Tax Matters Partner in connection with its duties,
including the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Company.

 

D-31



--------------------------------------------------------------------------------

(c) The Tax Matters Partner shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the consent of the Board. The Tax Matters Partner shall not bind any
Member to a settlement agreement without obtaining the consent of such Member.
Any Member that enters into a settlement agreement with respect to any Company
item (as described in Section 6231(a)(3) of the Code) shall notify the other
Members of such settlement agreement and its terms within 90 Days from the date
of the settlement.

(d) No Member shall file a request pursuant to Section 6227 of the Code for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members. If the Board consents to the requested adjustment,
the Tax Matters Partner shall file the request for the administrative adjustment
on behalf of the Members. If such consent is not obtained within 30 Days from
such notice, or within the period required to timely file the request for
administrative adjustment, if shorter, any Member may file a request for
administrative adjustment on its own behalf. Any Member intending to file a
petition under Sections 6226, 6228 or other Section of the Code with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Partner is intending to file such petition on behalf of the Company, such notice
shall be given within a reasonable period of time to allow the Members to
participate in the choosing of the forum in which such petition will be filed.

(e) If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

ARTICLE XII

BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

Section 12.1 Maintenance of Books.

(a) The Board shall cause to be kept a record containing the minutes of the
proceedings of the meetings of the Board and of the Members, appropriate
registers and such books of records and accounts as may be necessary for the
proper conduct of the business of the Company.

(b) The books of account of the Company shall be (i) maintained on the basis of
a fiscal year that is the calendar year, (ii) maintained on an accrual basis in
accordance with GAAP, consistently applied, and (iii) audited by the Certified
Public Accountants at the end of each calendar year.

 

D-32



--------------------------------------------------------------------------------

Section 12.2 Reports.

With respect to each calendar year, the Board shall prepare, or cause to be
prepared, and deliver, or cause to be delivered, to each Member:

(a) Within 120 Days after the end of such calendar year, a profit and loss
statement and a statement of cash flows for such year, a balance sheet and a
statement of each Member’s Capital Account as of the end of such year, together
with a report thereon of the Certified Public Accountants; and

(b) Such federal, state, local and foreign income tax returns and such other
accounting, tax information and schedules as shall be necessary for the
preparation by each Member on or before June 15 following the end of each
calendar year of its income tax return with respect to such year.

Section 12.3 Bank Accounts.

Funds of the Company shall be deposited in such banks or other depositories as
shall be designated from time to time by the Board. All withdrawals from any
such depository shall be made only as authorized by the Board and shall be made
only by check, wire transfer, debit memorandum or other written instruction.

ARTICLE XIII

DISSOLUTION, WINDING-UP AND TERMINATION

Section 13.1 Dissolution.

(a) The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each, a “Dissolution Event”):

(i) the unanimous consent of the Members; or

(ii) entry of a decree of judicial dissolution of the Company under Section 8972
of the Act.

(b) No other event shall cause a dissolution of the Company.

Section 13.2 Winding-Up and Termination.

(a) On the occurrence of a Dissolution Event of the type described in
Section 13.1(a)(i) or Section 13.1(a)(ii), the Board shall act as liquidator.
The liquidator shall proceed diligently to wind up the affairs of the Company
and make final distributions as provided herein and in the Act. The costs of
winding up shall be borne as a Company expense. Until final distribution, the
liquidator shall continue to operate the Company properties with all of the
power and authority of the Members. The steps to be accomplished by the
liquidator are as follows:

 

D-33



--------------------------------------------------------------------------------

(i) as promptly as possible after dissolution and again after final winding up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the month in which the dissolution occurs or
the final winding up is completed, as applicable;

(ii) the liquidator shall discharge from Company funds all of the debts,
liabilities and obligations of the Company (including all expenses incurred in
winding up) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidator may reasonably
determine); and

(iii) all remaining assets of the Company shall be distributed to the Members as
follows:

(A) the liquidator may sell any or all Company property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with the provisions of Article
VI;

(B) with respect to all Company property that has not been sold, the fair market
value of that property shall be determined and the Capital Accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members in accordance
with Article VI if there were a taxable disposition of that property for the
fair market value of that property on the date of distribution; and

(C) Company property (including cash) shall be distributed among the Members in
accordance with Section 6.2; and those distributions shall be made by the end of
the taxable year of the Company during which the liquidation of the Company
occurs (or, if later, 90 Days after the date of the liquidation).

(b) The distribution of cash or property to a Member in accordance with the
provisions of this Section 13.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property. To the extent that a Member
returns funds to the Company, it has no claim against any other Member for those
funds.

Section 13.3 Deficit Capital Accounts.

No Member will be required to pay to the Company, to any other Member or to any
third party any deficit balance that may exist from time to time in the Member’s
Capital Account.

Section 13.4 Certificate of Dissolution.

On completion of the distribution of Company assets as provided herein, the
Members (or such other Person or Persons as the Act may require or permit) shall
file a certificate of dissolution with the Pennsylvania Department of State,
cancel any other filings made pursuant to Section 2.5 and take such other
actions as may be necessary to terminate the existence of the Company. Upon the
filing of such certificate of dissolution, the existence of the Company shall
terminate (and the Term shall end), except as may be otherwise provided by the
Act or by Applicable Law.

 

D-34



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

Section 14.1 Offset.

Whenever the Company is to pay any sum to any Member, any amounts that Member
owes the Company may be deducted from that sum before payment.

Section 14.2 Notices.

All notices, demands, requests, consents, approvals or other communications
(collectively, “Notices”) required or permitted to be given hereunder or that
are given with respect to this Agreement shall be in writing and shall be
personally served, delivered by reputable air courier service with charges
prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile. Notice otherwise sent as provided herein shall be deemed
given upon delivery of such notice:

To the Company:

Sunoco Partners LLC

1818 Market Street, Suite 1500

Philadelphia, Pennsylvania 19103-1699

Attn: General Counsel and Secretary

Fax: (866) 244-5696

To ETP:

Energy Transfer Partners, L.P.

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attn: Thomas P. Mason, Senior Vice President, General Counsel and Secretary

Fax: (214) 981-0706

To ETE Holdings:

ETE Common Holdings, LLC

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attn: Thomas P. Mason, Senior Vice President, General Counsel and Secretary

Fax: (214) 981-0706

 

D-35



--------------------------------------------------------------------------------

Section 14.3 Entire Agreement; Superseding Effect.

This Agreement constitutes the entire agreement of the Members and their
Affiliates relating to the Company and the transactions contemplated hereby, and
supersedes all provisions and concepts contained in all prior contracts or
agreements among the Members or any of their Affiliates with respect to the
Company, whether oral or written.

Section 14.4 Effect of Waiver or Consent.

Except as otherwise provided in this Agreement, a waiver or consent, express or
implied, to or of any breach or default by any Member in the performance by that
Member of its obligations with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Member of the
same or any other obligations of that Member with respect to the Company. Except
as otherwise provided in this Agreement, failure on the part of a Member to
complain of any act of any Member or to declare any Member in default with
respect to the Company, irrespective of how long that failure continues, does
not constitute a waiver by that Member of its rights with respect to that
default until the applicable statute-of-limitations period has run.

Section 14.5 Amendment or Restatement.

This Agreement or the Pennsylvania Certificate may be amended or restated only
by a written instrument executed (or, in the case of the Pennsylvania
Certificate, approved) by all Members.

Section 14.6 Binding Effect.

Subject to the restrictions on Dispositions set forth in this Agreement, this
Agreement is binding on and shall inure to the benefit of the Members and their
respective successors and permitted assigns.

Section 14.7 Governing Law; Severability.

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE COMMONWEALTH OF PENNSYLVANIA, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR
PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT
TO THE LAW OF ANOTHER JURISDICTION. In the event of a direct conflict between
the provisions of this Agreement and any mandatory, non-waivable provision of
the Act, such provision of the Act shall control. If any provision of the Act
provides that it may be varied or superseded in a limited liability company
agreement (or otherwise by agreement of the members or managers of a limited
liability company), such provision shall be deemed superseded and waived in its
entirety if this Agreement contains a provision addressing the same issue or
subject matter. If any provision of this Agreement or the application thereof to
any Member or circumstance is held invalid or unenforceable to any extent,
(a) the remainder of this Agreement and the application of that provision to
other Members or circumstances is not affected thereby, and (b) the Members
shall negotiate in good faith to replace that provision with a new provision
that is valid and enforceable and that puts the Members in substantially the
same economic, business and legal position as they would have been in if the
original provision had been valid and enforceable.

 

D-36



--------------------------------------------------------------------------------

Section 14.8 Further Assurances.

In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.

Section 14.9 Waiver of Certain Rights.

Each Member irrevocably waives any right it may have to maintain any action for
dissolution of the Company or for partition of the property of the Company.

Section 14.10 Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument.

Section 14.11 Jurisdiction.

Any and all Claims arising out of, in connection with or in relation to (i) the
interpretation, performance or breach of this Agreement, or (ii) any
relationship before, at the time of entering into, during the term of, or upon
or after expiration or termination of this Agreement, between the parties
hereto, shall be brought in any court of competent jurisdiction in the
Commonwealth of Pennsylvania. Each party hereto unconditionally and irrevocably
consents to the jurisdiction of any such court over any Claims and waives any
objection that such party may have to the laying of venue of any Claims in any
such court.

[Remainder of Page Intentionally Left Blank]

 

D-37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

MEMBERS: ENERGY TRANSFER PARTNERS, L.P. By: Energy Transfer Partners GP, L.P.,
its general partner   By: Energy Transfer Partners, L.L.C., its general partner
    By:                                                                        
          Thomas P. Mason           Senior Vice President, General Counsel and
        Secretary ETE COMMON HOLDINGS, LLC   By:                            
                                                      John W. McReynolds  
        President and Chief Financial Officer

[Signature Page to Amended Sunoco GP LLC Agreement]

 

D-38



--------------------------------------------------------------------------------

EXHIBIT A

 

Member    Sharing Ratio  

Energy Transfer Partners, L.P.

     99.9 % 

ETE Common Holdings, LLC

     0.1 % 

A-1 to Exhibit D



--------------------------------------------------------------------------------

EXHIBIT B

The following are provisions of the Partnership Agreement where the Company is
permitted to act at its option or free of any fiduciary obligation to the
Partnership or would be acting in its individual capacity. Capitalized terms
used but not defined in this Exhibit B have the meanings assigned to them in the
Partnership Agreement.

(f) Section 2.4 (“Purpose and Business”), with respect to decisions to propose
or approve the conduct by the Partnership of any business;

(g) Sections 4.6(a) and (b) (“Transfer of the General Partner’s General Partner
Interest”), solely with respect to the decision by the Company to transfer its
general partner interest in the Partnership;

(h) Section 4.7 (“Transfer of Incentive Distribution Rights”);

(i) Section 5.9 (“Limited Preemptive Right”);

(j) Section 7.5(e) (“Outside Activities”), relating to the right of the Company
and its Affiliates to purchase Units or other Partnership Securities and
exercise rights related thereto);

(k) Section 7.7 (“Indemnification”), solely with respect to any decision by the
Company to exercise its rights as an “Indemnitee” (as defined in the Partnership
Agreement);

(l) Section 7.12 (“Registration Rights of the General Partner and its
Affiliates”), solely with respect to any decision to exercise registration
rights of the Company;

(m) Section 11.1 (“Withdrawal of the General Partner”), solely with respect to
the decision by the Company to withdraw as General Partner of the Partnership
and to give notices required thereunder;

(n) Section 11.3(a) and (b) (“Interest of Departing General Partner and
Successor General Partner”); and

(o) Section 15.1 (“Right to Acquire Limited Partner Interests”).

B-1 to Exhibit D